                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 1 of 140


 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 SOUTHERN DISTRICT OF TEXAS

 Case number (if known):                                      Chapter you are filing under:
                                                                        Chapter 7
                                                                        Chapter 11
                                                                        Chapter 12
                                                                                                                               Check if this is an
                                                                        Chapter 13
                                                                                                                               amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Brandon                                                Neallisha
     government-issued picture
                                       First Name                                             First Name
     identification (for example,
     your driver's license or          D.                                                     S.
     passport).                        Middle Name                                            Middle Name

                                       French                                                 French
     Bring your picture                Last Name                                              Last Name
     identification to your meeting    Sr.
     with the trustee.                 Suffix (Sr., Jr., II, III)                             Suffix (Sr., Jr., II, III)


2.   All other names you
     have used in the last 8           First Name                                             First Name
     years
                                       Middle Name                                            Middle Name
     Include your married or
     maiden names.
                                       Last Name                                              Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   8        9       2    1   xxx – xx –                   6         3        5      6
     number or federal                 OR                                                     OR
     Individual Taxpayer
     Identification number             9xx – xx –                                             9xx – xx –
     (ITIN)




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 1
                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 2 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                           Case number (if known)

                                  About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names                   I have not used any business names or EINs.                 I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in       Business name                                                Business name
     the last 8 years
                                  Business name                                                Business name
     Include trade names and
     doing business as names
                                  Business name                                                Business name

                                               –                                                           –
                                  EIN                                                          EIN

                                               –                                                           –
                                  EIN                                                          EIN
5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                  2915 Quail Hawk Dr.
                                  Number       Street                                          Number      Street




                                  Houston                         TX       77014
                                  City                            State    ZIP Code            City                           State    ZIP Code

                                  Harris
                                  County                                                       County

                                  If your mailing address is different from                    If Debtor 2's mailing address is different
                                  the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                  court will send any notices to you at this                   will send any notices to you at this mailing
                                  mailing address.                                             address.



                                  Number       Street                                          Number      Street


                                  P.O. Box                                                     P.O. Box


                                  City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing         Check one:                                                   Check one:
     this district to file for
     bankruptcy                           Over the last 180 days before filing this                   Over the last 180 days before filing this
                                          petition, I have lived in this district longer              petition, I have lived in this district longer
                                          than in any other district.                                 than in any other district.

                                          I have another reason. Explain.                             I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                               Chapter 7

                                         Chapter 11

                                         Chapter 12

                                         Chapter 13



Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 3 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                    Case number (if known)

8.   How you will pay the fee         I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                      court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                      pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                      behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                      I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                      Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                      I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                      By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                      than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                      fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                      Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for               No
     bankruptcy within the
     last 8 years?                    Yes.

                                 District                                               When                    Case number
                                                                                               MM / DD / YYYY
                                 District                                               When                    Case number
                                                                                               MM / DD / YYYY

                                 District                                               When                    Case number
                                                                                               MM / DD / YYYY

10. Are any bankruptcy                No
    cases pending or being
    filed by a spouse who is          Yes.
    not filing this case with
                                 Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an            District                                               When                    Case number,
    affiliate?                                                                                 MM / DD / YYYY   if known


                                 Debtor                                                             Relationship to you

                                 District                                               When                    Case number,
                                                                                               MM / DD / YYYY   if known

11. Do you rent your                  No.    Go to line 12.
    residence?                        Yes. Has your landlord obtained an eviction judgment against you?

                                                  No. Go to line 12.
                                                  Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                  and file it as part of this bankruptcy petition.




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 4 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                       Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor             No. Go to Part 4.
    of any full- or part-time             Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                          No.   I am not filing under Chapter 11.

                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).                 Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                No
    property that poses or is             Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State         ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 5 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                         Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                                   Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                                   Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                                   Active duty. I am currently on active military               Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 6 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                       Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.
                                                 Yes. Go to line 17.

                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.
                                                Yes. Go to line 17.

                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                          No
    are paid that funds will be
                                                     Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                 1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                       50,001-100,000
    owe?                                  100-199                          10,001-25,000                      More than 100,000
                                          200-999

19. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                             $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                   $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 7 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                      Case number (if known)


 Part 7:      Sign Below
For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                 and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                 or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                 proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                 fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                 connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                 or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                 X /s/ Brandon D. French, Sr.                                X /s/ Neallisha S. French
                                      Brandon D. French, Sr., Debtor 1                          Neallisha S. French, Debtor 2

                                      Executed on 03/28/2019                                    Executed on 03/28/2019
                                                  MM / DD / YYYY                                            MM / DD / YYYY




Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                            page 7
                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 8 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                     Case number (if known)

For your attorney, if you are    I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one               eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                 relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by    the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need     certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.               is incorrect.



                                 X /s/ Christopher Morrison                                            Date 03/28/2019
                                      Signature of Attorney for Debtor                                      MM / DD / YYYY


                                      Christopher Morrison
                                      Printed name
                                      Christopher Todd Morrison, P.C.
                                      Firm Name
                                      1306 Dorothy Street
                                      Number         Street




                                      Houston                                                  TX              77008
                                      City                                                     State           ZIP Code


                                      Contact phone (713) 863-1001                   Email address attyctm2100@yahoo.com


                                      24010250                                                 TX
                                      Bar number                                               State




Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                           page 8
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 9 of 140


 Fill in this information to identify your case and this filing:
 Debtor 1             Brandon                  D.                       French, Sr.
                      First Name               Middle Name              Last Name

 Debtor 2            Neallisha                 S.                       French
 (Spouse, if filing) First Name                Middle Name              Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                                  Check if this is an
 (if known)
                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                      12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
          No. Go to Part 2.
          Yes. Where is the property?

2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here.............................................................                   $0.00


 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

         No
         Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Honda                        Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Accord
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2005                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 225,016                                At least one of the debtors and another             $2,500.00                               $2,500.00
Other information:
2005 Honda Accord (approx. 225,016                          Check if this is community property
miles)                                                      (see instructions)

3.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Nissan                       Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Altima
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2011
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 126,255                                At least one of the debtors and another             $7,520.00                               $7,520.00
Other information:
2011 Nissan Altima (approx. 126,255                         Check if this is community property
miles)                                                      (see instructions)




Official Form 106A/B                                                 Schedule A/B: Property                                                                 page 1
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 10 of 140

Debtor 1         Brandon D. French, Sr.
Debtor 2         Neallisha S. French                                                                 Case number (if known)

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................            $10,020.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               Kitchen utensils and dishware $200, kitchen table and chairs $100, sofa                                               $1,240.00
                                $200, chairs $100, coffee table $30, lamps $40, 4 beds $400, dresser $40,
                                towels and linens $130
7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               3 tvs $350, 2 cell phones $600                                                                                          $950.00

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............
                               Books, pictures, decorations                                                                                              $70.00

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............
                               3 bicycles $150, treadmill $50, weights $50, misc childrens toys and sports                                             $255.00
                                equipment $55
10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
           No
           Yes. Describe............
                               Clothing, shoes, belts etc                                                                                              $635.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
           No
           Yes. Describe............
                               Jewelry, rings, earrings, necklaces, watches                                                                            $795.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
           No
           Yes. Describe............


Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 11 of 140

Debtor 1          Brandon D. French, Sr.
Debtor 2          Neallisha S. French                                                                                                Case number (if known)

14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                    $3,945.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................               $55.00

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                   Institution name:

             17.1.        Checking account:                     Checking account, Chase Bank                                                                                                                 $695.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
            No
            Yes. Give specific
            information about
            them...............................................
                                               Name of entity:                                                                                           % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
            No
            Yes. Give specific
            information about
            them...............................................
                                               Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
            No
            Yes. List each
            account separately.               Type of account:                    Institution name:
                                              401(k) or similar plan: 401(k)                                                                                                                             $1,269.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                                                                  page 3
                      Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 12 of 140

Debtor 1         Brandon D. French, Sr.
Debtor 2         Neallisha S. French                                                                  Case number (if known)

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                        Institution name or individual:
                          Security deposit on rental unit: Security deposit on rental unit                                                          $1,495.00
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them

Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                                      Federal:
           about them, including whether
           you already filed the returns                                                                                       State:
           and the tax years.....................................
                                                                                                                               Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                         Alimony:

                                                                                                                  Maintenance:

                                                                                                                  Support:

                                                                                                                  Divorce settlement:

                                                                                                                  Property settlement:




Official Form 106A/B                                                         Schedule A/B: Property                                                       page 4
                      Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 13 of 140

Debtor 1         Brandon D. French, Sr.
Debtor 2         Neallisha S. French                                                                                 Case number (if known)

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
            No
            Yes. Give specific information

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
            Yes. Name the insurance
            company of each policy
            and list its value................    Company name:                                                 Beneficiary:                                Surrender or refund value:

                                                  Life Insurance Policy (term)                                  Debtors children                                                $1.00
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
            No
            Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............

35. Any financial assets you did not already list

            No
            Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................     $3,515.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 5
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 14 of 140

Debtor 1          Brandon D. French, Sr.
Debtor 2          Neallisha S. French                                                                                Case number (if known)

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................

41. Inventory

            No
            Yes. Describe................

42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................

48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................

50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
                        Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 15 of 140

Debtor 1           Brandon D. French, Sr.
Debtor 2           Neallisha S. French                                                                                        Case number (if known)

51. Any farm- and commercial fishing-related property you did not already list

             No
             Yes. Give specific
             information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................                         $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                           $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................            $0.00

56. Part 2: Total vehicles, line 5                                                                                  $10,020.00

57. Part 3: Total personal and household items, line 15                                                               $3,945.00

58. Part 4: Total financial assets, line 36                                                                           $3,515.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $17,480.00              property total                 +          $17,480.00


63. Total of all property on Schedule A/B.                                                                                                                                                    $17,480.00
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                    page 7
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 16 of 140


 Fill in this information to identify your case:
 Debtor 1             Brandon             D.                     French, Sr.
                      First Name          Middle Name            Last Name
 Debtor 2            Neallisha            S.                     French
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                          $2,500.00                     $0.00           11 U.S.C. § 522(d)(2)
2005 Honda Accord (approx. 225,016                                                100% of fair market
miles)                                                                            value, up to any
Line from Schedule A/B: 3.1                                                       applicable statutory
                                                                                  limit

Brief description:                                          $7,520.00                    $54.00           11 U.S.C. § 522(d)(2)
2011 Nissan Altima (approx. 126,255                                               100% of fair market
miles)                                                                            value, up to any
Line from Schedule A/B: 3.2                                                       applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 17 of 140

Debtor 1      Brandon D. French, Sr.
Debtor 2      Neallisha S. French                                                    Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $1,240.00                $1,240.00          11 U.S.C. § 522(d)(3)
Kitchen utensils and dishware $200,                                          100% of fair market
kitchen table and chairs $100, sofa $200,                                    value, up to any
chairs $100, coffee table $30, lamps $40, 4                                  applicable statutory
beds $400, dresser $40, towels and linens                                    limit
$130
Line from Schedule A/B:   6

Brief description:                                       $950.00                  $950.00           11 U.S.C. § 522(d)(3)
3 tvs $350, 2 cell phones $600                                               100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $70.00                    $70.00           11 U.S.C. § 522(d)(3)
Books, pictures, decorations                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $255.00                  $255.00           11 U.S.C. § 522(d)(5)
3 bicycles $150, treadmill $50, weights                                      100% of fair market
$50, misc childrens toys and sports                                          value, up to any
equipment $55                                                                applicable statutory
Line from Schedule A/B:  9                                                   limit

Brief description:                                       $635.00                  $635.00           11 U.S.C. § 522(d)(3)
Clothing, shoes, belts etc                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $795.00                  $795.00           11 U.S.C. § 522(d)(4)
Jewelry, rings, earrings, necklaces,                                         100% of fair market
watches                                                                      value, up to any
Line from Schedule A/B:  12                                                  applicable statutory
                                                                             limit

Brief description:                                       $55.00                    $55.00           11 U.S.C. § 522(d)(5)
Cash on hand                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    16
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $695.00                  $695.00           11 U.S.C. § 522(d)(5)
Checking account, Chase Bank                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    17.1
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 18 of 140

Debtor 1      Brandon D. French, Sr.
Debtor 2      Neallisha S. French                                                    Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $1,269.00                $1,269.00          11 U.S.C. § 522(d)(12)
401(k)                                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,495.00                $1,495.00          11 U.S.C. § 522(d)(5)
Security deposit on rental unit                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    22
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $1.00                     $1.00           11 U.S.C. § 522(d)(7)
Life Insurance Policy (term)                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    31
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 19 of 140


                                                 UNITED STATES BANKRUPTCY COURT
                                                    SOUTHERN DISTRICT OF TEXAS
                                                         HOUSTON DIVISION
  IN RE: Brandon D. French, Sr.                                                            CASE NO
         Neallisha S. French
                                                                                           CHAPTER       7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                  Scheme Selected: Federal
                                                                Gross             Total          Total         Total Amount   Total Amount
No.     Category                                        Property Value    Encumbrances          Equity               Exempt    Non-Exempt


1.      Real property                                          $0.00               $0.00        $0.00                $0.00          $0.00

3.      Motor vehicles (cars, etc.)                       $10,020.00          $10,124.00       $54.00               $54.00          $0.00

4.      Water/Aircraft, Motor Homes,                           $0.00               $0.00        $0.00                $0.00          $0.00
        Rec. veh. and access.

6.      Household goods and furnishings                    $1,240.00               $0.00    $1,240.00            $1,240.00          $0.00

7.      Electronics                                          $950.00               $0.00      $950.00              $950.00          $0.00

8.      Collectibles of value                                 $70.00               $0.00       $70.00               $70.00          $0.00

9.      Equipment for sports and hobbies                     $255.00               $0.00      $255.00              $255.00          $0.00

10.     Firearms                                               $0.00               $0.00        $0.00                $0.00          $0.00

11.     Clothes                                              $635.00               $0.00      $635.00              $635.00          $0.00

12.     Jewelry                                              $795.00               $0.00      $795.00              $795.00          $0.00

13.     Non-farm animals                                       $0.00               $0.00        $0.00                $0.00          $0.00

14.     Unlisted pers. and household items-                    $0.00               $0.00        $0.00                $0.00          $0.00
        incl. health aids

16.     Cash                                                  $55.00               $0.00       $55.00               $55.00          $0.00

17.     Deposits of money                                    $695.00               $0.00      $695.00              $695.00          $0.00

18.     Bonds, mutual funds or publicly                        $0.00               $0.00        $0.00                $0.00          $0.00
        traded stocks

19.     Non-pub. traded stock and int.                         $0.00               $0.00        $0.00                $0.00          $0.00
        in businesses

20.     Govt. and corp. bonds and other                        $0.00               $0.00        $0.00                $0.00          $0.00
        instruments

21.     Retirement or pension accounts                     $1,269.00               $0.00    $1,269.00            $1,269.00          $0.00

22.     Security deposits and prepayments                  $1,495.00               $0.00    $1,495.00            $1,495.00          $0.00

23.     Annuities                                              $0.00               $0.00        $0.00                $0.00          $0.00

24.     Interests in an education IRA                          $0.00               $0.00        $0.00                $0.00          $0.00

25.     Trusts, equit. or future int. (not in line 1)          $0.00               $0.00        $0.00                $0.00          $0.00

26.     Patents, copyrights, and other                         $0.00               $0.00        $0.00                $0.00          $0.00
        intellectual prop.
27.     Licenses, franchises, other                            $0.00               $0.00        $0.00                $0.00          $0.00
        general intangibles

28.     Tax refunds owed to you                                $0.00               $0.00        $0.00                $0.00          $0.00
                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 20 of 140


                                             UNITED STATES BANKRUPTCY COURT
                                                SOUTHERN DISTRICT OF TEXAS
                                                     HOUSTON DIVISION
  IN RE: Brandon D. French, Sr.                                                            CASE NO
         Neallisha S. French
                                                                                           CHAPTER      7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                              Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                 Scheme Selected: Federal
                                                           Gross                  Total         Total         Total Amount   Total Amount
No.     Category                                   Property Value         Encumbrances         Equity               Exempt    Non-Exempt


29.     Family support                                     $0.00                   $0.00       $0.00                $0.00          $0.00

30.     Other amounts someone owes you                     $0.00                   $0.00       $0.00                $0.00          $0.00

31.     Interests in insurance policies                    $1.00                   $0.00       $1.00                $1.00          $0.00

32.     Any int. in prop. due you from                     $0.00                   $0.00       $0.00                $0.00          $0.00
        someone who has died

33.     Claims vs. third parties, even                     $0.00                   $0.00       $0.00                $0.00          $0.00
        if no demand

34.     Other contin. and unliq. claims                    $0.00                   $0.00       $0.00                $0.00          $0.00
        of every nature

35.     Any financial assets you did                       $0.00                   $0.00       $0.00                $0.00          $0.00
        not already list

38.     Accounts rec. or commissions you                   $0.00                   $0.00       $0.00                $0.00          $0.00
        already earned

39.     Office equipment, furnishings,                     $0.00                   $0.00       $0.00                $0.00          $0.00
        and supplies

40.     Mach., fixt., equip., bus. suppl.,                 $0.00                   $0.00       $0.00                $0.00          $0.00
        tools of trade

41.     Inventory                                          $0.00                   $0.00       $0.00                $0.00          $0.00

42.     Interests in partnerships or                       $0.00                   $0.00       $0.00                $0.00          $0.00
        joint ventures

43.     Customer and mailing lists, or                     $0.00                   $0.00       $0.00                $0.00          $0.00
        other compilations

44.     Any business-related property not                  $0.00                   $0.00       $0.00                $0.00          $0.00
        already listed

47.     Farm animals                                       $0.00                   $0.00       $0.00                $0.00          $0.00

48.     Crops--either growing or harvested                 $0.00                   $0.00       $0.00                $0.00          $0.00

49.     Farm/fishing equip., impl., mach.,                 $0.00                   $0.00       $0.00                $0.00          $0.00
        fixt., tools

50.     Farm and fishing supplies, chemicals,              $0.00                   $0.00       $0.00                $0.00          $0.00
        and feed

51.     Farm/commercial fishing-related prop.              $0.00                   $0.00       $0.00                $0.00          $0.00
        not listed

53.     Any other property of any kind not                 $0.00                   $0.00       $0.00                $0.00          $0.00
        already listed

                    TOTALS:                           $17,480.00              $10,124.00    $7,514.00           $7,514.00          $0.00
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 21 of 140


                                             UNITED STATES BANKRUPTCY COURT
                                                SOUTHERN DISTRICT OF TEXAS
                                                     HOUSTON DIVISION
  IN RE: Brandon D. French, Sr.                                                               CASE NO
         Neallisha S. French
                                                                                              CHAPTER        7

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                               Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                    Market Value                     Lien               Equity

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                                        $0.00                    $0.00                  $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                 Market Value              Lien             Equity       Non-Exempt Amount

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                      $0.00            $0.00             $0.00                      $0.00




                                                                Summary
            A. Gross Property Value (not including surrendered property)                                              $17,480.00

            B. Gross Property Value of Surrendered Property                                                                 $0.00

            C. Total Gross Property Value (A+B)                                                                       $17,480.00

            D. Gross Amount of Encumbrances (not including surrendered property)                                      $10,124.00

            E. Gross Amount of Encumbrances on Surrendered Property                                                         $0.00

            F. Total Gross Encumbrances (D+E)                                                                         $10,124.00

            G. Total Equity (not including surrendered property) / (A-D)                                               $7,514.00

            H. Total Equity in surrendered items (B-E)                                                                      $0.00

            I. Total Equity (C-F)                                                                                      $7,514.00

            J. Total Exemptions Claimed                (Wild Card Used: $2,500.00, Available: $23,700.00)              $7,514.00

            K. Total Non-Exempt Property Remaining (G-J)                                                                    $0.00
                      Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 22 of 140


  Fill in this information to identify your case:
  Debtor 1             Brandon               D.                     French, Sr.
                       First Name            Middle Name            Last Name

  Debtor 2            Neallisha              S.                     French
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

  Case number
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one              Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As           Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the          Do not deduct the      that supports this     portion
        creditor's name.                                                                  value of collateral    claim                  If any

  2.1                                             Describe the property that
                                                  secures the claim:                              $2,658.00               $2,500.00           $158.00
SK Enterprises
Creditor's name
                                                  2005 Honda Accord
5202 Bingle Rd
Number       Street


                                                  As of the date you file, the claim is: Check all that apply.
                                                      Contingent
Houston                  TX      77092                Unliquidated
City                     State   ZIP Code
                                                      Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred                            Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                 $2,658.00

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                          page 1
                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 23 of 140

Debtor 1      Brandon D. French, Sr.
Debtor 2      Neallisha S. French                                                         Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.2                                         Describe the property that
                                              secures the claim:                              $7,466.00               $7,520.00
Vehicle Solutions Corp                        2011 Nissan Altima
Creditor's name
104 Crandon Blvd Ste 400
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Key Biscayne            FL      33149             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred                        Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                             $7,466.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                          $10,124.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 2
                      Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 24 of 140


  Fill in this information to identify your case:
  Debtor 1             Brandon               D.                     French, Sr.
                       First Name            Middle Name            Last Name

  Debtor 2            Neallisha              S.                     French
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

  Case number
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                $3,322.00           $3,322.00                $0.00
IRS
Priority Creditor's Name                                   Last 4 digits of account number
Centralized Insolvency Operation                           When was the debt incurred?
Number       Street
P.O. Box 7346                                              As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
Philadelphia                    PA      19101-7346             Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 25 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                              Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                            $406.00
Accounts Clearing House                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 2373
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Glen Burnie                     MD      21060
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Outstanding debt
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                          $1,000.00
Ace                                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
1231 Greenway Dr Ste 700
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Irving                          TX      75038
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Outstanding debt
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 26 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.3                                                                                                                             $1,397.00
ADT Alarm                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 371490
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Pittsburgh                    PA      15250
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                               $800.00
AIC                                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 8900
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Elkridge                      MD      21075
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                             $7,397.00
American Credit Accept                                   Last 4 digits of account number      1 0        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2015
961 E Main St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Spartanburg                   SC      29302
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Repossession Deficiency
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 3
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 27 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.6                                                                                                                           $10,100.00
Anne Arundel Med Ctr                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2001 Medical Pkwy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Annapolis                     MD      21401
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                               $100.00
Baltimore Washing FCU                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
301 Hospital Dr
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Glen Burnie                   MD      21060
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                             $2,000.00
Bank of America                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
7206 Ritchie Hwy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Glen Burnie                   MD      21061
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 4
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 28 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.9                                                                                                                             $3,000.00
Bay County Financial                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
6619 Ritchie Hwy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Glen Burnie                   MD      21061
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                               $606.00
Caine Weiner                                             Last 4 digits of account number      3 1 6           0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/26/2017
Po Box 55848
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Sherman Oaks                  CA      91413
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Unknown Loan Type
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                               $960.00
Capital One                                              Last 4 digits of account number      4 7        5    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2017
Po Box 30281
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84130
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 5
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 29 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.12                                                                                                                               $500.00
Capital One                                              Last 4 digits of account number      4 1        6    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2015
Po Box 30281
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84130
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                               $478.00
Capital One                                              Last 4 digits of account number      3 8        8    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2017
Po Box 30281
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84130
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                           $20,309.00
Capital One Auto Finan                                   Last 4 digits of account number      1 0        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2012
3901 Dallas Pkwy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Plano                         TX      75093
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Repossession Deficiency
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 6
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 30 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.15                                                                                                                               $100.00
Care First Blue Cross                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 79749
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Baltimore                     MD      21279
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                               $655.00
Cash Net                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
200 W. Jackson Blvd. 14th Floor
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Chicago                       IL      60606-6941
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                               $785.00
Cash Net                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
175 West Jackson Suite 1000
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Chicago                       IL      60604
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 7
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 31 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.18                                                                                                                                 $0.00
Ces/dept Of Ed                                           Last 4 digits of account number      3 5 6           1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/09/2009
C/o Acs
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Utica                         NY      13501
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Educational
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                                 $0.00
Chase Card                                               Last 4 digits of account number      5 5        5    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2006
P.o. Box 15298
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Wilmington                    DE      19850
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                               $800.00
Comcast                                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 660618
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75266-0618
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 8
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 32 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.21                                                                                                                             $1,191.00
Convergent Outsourcing                                   Last 4 digits of account number      0 3        9    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2016
800 Sw 39th St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Renton                        WA      98057
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                                 $0.00
Credit One Bank Na                                       Last 4 digits of account number      7 5 1           1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/26/2008
Po Box 98875
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Las Vegas                     NV      89193
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                               $829.00
Credit Protection Asso                                   Last 4 digits of account number      4 3        4    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2013
13355 Noel Rd Ste 2100
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75240
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 9
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 33 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.24                                                                                                                               $500.00
CSAA General Insurance                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
3055 OAK ROAD
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
WALNUT CREEK                  CA      94597
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.25                                                                                                                             $9,552.00
Dept Of Education/neln                                   Last 4 digits of account number      8 0 2           3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/13/2016
3015 Parker Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Aurora                        CO      80014
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Educational
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                             $7,924.00
Dept Of Education/neln                                   Last 4 digits of account number      7 9 2           3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/13/2016
3015 Parker Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Aurora                        CO      80014
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Educational
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 10
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 34 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.27                                                                                                                               $674.00
Direct TV                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 105261
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30348-5261
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                               $674.00
Diversified Consultants, Inc.                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 1391
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Southgate                     MI      48195-0391
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.29                                                                                                                             $2,500.00
Don's Auto World                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
15404 Kuhkendahl Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77090
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Repossession Deficiency
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 11
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 35 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.30                                                                                                                             $2,456.00
Eos Cca                                                  Last 4 digits of account number      4 1        4    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2018
Po Box 981008
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Boston                        MA      02298
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.31                                                                                                                             $2,456.00
EOS CCA                                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 567
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Norwell                       MA      02061-0567
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.32                                                                                                                           $23,655.00
Fed Loan Serv                                            Last 4 digits of account number      0 0        0    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2009
Po Box 60610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17106
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Educational
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 12
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 36 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.33                                                                                                                                 $0.00
Fedloan                                                  Last 4 digits of account number      0 0 0           4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/06/2011
Po Box 60610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17106
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Educational
Is the claim subject to offset?
     No
     Yes

  4.34                                                                                                                               $131.00
First Credit Services, Inc.                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
371 Hoes Lane, Suite 300 B
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Piscataway                    NJ      08854
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.35                                                                                                                               $555.00
First Premier Bank                                       Last 4 digits of account number      2 6        3    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2016
3820 N Louise Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Sioux Falls                   SD      57107
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 13
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 37 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.36                                                                                                                               $445.00
First Premier Bank                                       Last 4 digits of account number      6 4        5    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2011
3820 N Louise Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Sioux Falls                   SD      57107
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.37                                                                                                                             $1,679.00
FM 1960 Emergency Phys                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Phoenix Fin
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 98818                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Las Vegas                     NV      89193
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes

  4.38                                                                                                                             $3,000.00
Gerber Life Insurance                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
445 State St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Freemont                      MI      49412
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 14
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 38 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.39                                                                                                                               $800.00
Gold's Gym                                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
7900 Ritchie Hwy Ste 129C
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Glen Burnie                   MO      21061
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.40                                                                                                                                $75.00
Harris County Alarm Detail                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
9418 Jensen Dr. Ste A
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77093
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.41                                                                                                                               $850.00
HCTRA- Violations                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Dept 1
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 4440                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77210-4440
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 15
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 39 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.42                                                                                                                             $1,500.00
Houston Methodist                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 3133
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77253-3133
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes

  4.43                                                                                                                                $20.00
Houston Methodist                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 3133
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77253-3133
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes

  4.44                                                                                                                             $1,532.00
Houston Northwest Med                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 740785
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Cincinnatti                   OH      45274-0785
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 16
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 40 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.45                                                                                                                                $40.00
Houston NW Radiology Assoc.                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 3686 Dept. 467
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77253
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes

  4.46                                                                                                                             $1,000.00
HSN                                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 9090
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Clearwater                    FL      33758-9090
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.47                                                                                                                             $3,693.00
Hunter Warfield                                          Last 4 digits of account number      3 4        9    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2012
4620 Woodland Corporate
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Tampa                         FL      33614
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 17
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 41 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.48                                                                                                                                 $0.00
Imagine/atlanticus                                       Last 4 digits of account number      1 2        3    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2006
Pob 105555
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30348
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.49                                                                                                                               $616.00
Jefferson Capital Syst                                   Last 4 digits of account number      2 0        0    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2018
16 Mcleland Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Saint Cloud                   MN      56303
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Factoring Company Account
Is the claim subject to offset?
     No
     Yes

  4.50                                                                                                                               $616.00
Jefferson Capital Systems                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
16 McLeland Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
St Cloud                      MN      56303
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 18
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 42 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.51                                                                                                                             $4,000.00
Lab Corp                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 2240
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Burlington                    NC      27216
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.52                                                                                                                               $643.00
Law Office of Joel Cardis LLC                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2006 Swede Rd Suite 100
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
E. Norriton                   PA      19401
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.53                                                                                                                               $850.00
Linebarger, Goggan, Blair & Sampson                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
4828 Loop Central Dr. Suite 500
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77081
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for -Tolls
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 19
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 43 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.54                                                                                                                             $2,000.00
Lori Sweitzer OB Gyn                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2000 Medical Pkwy Ste 310
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Annapolis                     MD      21401
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes

  4.55                                                                                                                             $1,000.00
M and T Bank                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1 Fountain Plaza 7th Floor
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Buffalo                       NY      14203
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.56                                                                                                                               $142.00
Marinr Finc                                              Last 4 digits of account number      5 4 1           1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/01/2013
8211 Town Center Dr
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Nottingham                    MD      21236
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Secured
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 20
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 44 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.57                                                                                                                                $50.00
Maryland Primary Care Phys                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 62676
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Baltimore                     MD      21264
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.58                                                                                                                               $867.00
Medicredit Inc                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 1629
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Maryland Heights              MO      63043-0629
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.59                                                                                                                               $525.00
Memorial Hermann                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 4370
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77210-4370
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 21
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 45 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.60                                                                                                                               $808.00
Mercantile Adjmnt Bur                                    Last 4 digits of account number      9 7        5    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2018
165 Lawrence Bell Dr Ste
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Buffalo                       NY      14221
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.61                                                                                                                               $896.00
Merrick Bank Corp                                        Last 4 digits of account number      7 8        3    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2016
Pob 9201
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Old Bethpage                  NY      11804
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.62                                                                                                                                $25.00
MHMG Woodlands Card                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
9180 Pinecroft Dr Ste 400
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Spring                        TX      77380-9999
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 22
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 46 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.63                                                                                                                               $651.00
Midland Funding                                          Last 4 digits of account number      8 2        8    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2015
2365 Northside Dr Ste 30
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Diego                     CA      92108
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Factoring Company Account
Is the claim subject to offset?
     No
     Yes

  4.64                                                                                                                               $394.00
Midland Funding                                          Last 4 digits of account number      9 0        4    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2015
2365 Northside Dr Ste 30
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Diego                     CA      92108
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Factoring Company Account
Is the claim subject to offset?
     No
     Yes

  4.65                                                                                                                               $198.00
National Recovery Agen                                   Last 4 digits of account number      7 9        5    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2015
2491 Paxton St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17111
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 23
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 47 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.66                                                                                                                               $112.00
National Recovery Agen                                   Last 4 digits of account number      7 9        6    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2013
2491 Paxton St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17111
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.67                                                                                                                                 $0.00
Navy Federal Cr Union                                    Last 4 digits of account number      1 3        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2008
Po Box 3700
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Merrifield                    VA      22119
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Unsecured
Is the claim subject to offset?
     No
     Yes

  4.68                                                                                                                               $100.00
PayPal Credit                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 105658
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30348-5658
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 24
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 48 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.69                                                                                                                               $252.00
Pediatric Place                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 14000
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Belfast                       ME      04915
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.70                                                                                                                             $1,064.00
Phoenix Financial Serv                                   Last 4 digits of account number      3 7        3    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2018
8902 Otis Ave Ste 103a
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Indianapolis                  IN      46216
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.71                                                                                                                               $713.00
Phoenix Financial Serv                                   Last 4 digits of account number      3 7        3    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2018
8902 Otis Ave Ste 103a
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Indianapolis                  IN      46216
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 25
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 49 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.72                                                                                                                               $300.00
Planet Fitnes                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
5604 Silver Hill Rd.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
District Heights              MD      20747
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.73                                                                                                                             $8,985.00
Plaza Servic                                             Last 4 digits of account number      1 0 0           1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/27/2017
110 Hammond Drive Suite 110
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30328
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Unknown Loan Type
Is the claim subject to offset?
     No
     Yes

  4.74                                                                                                                             $6,566.00
Plaza Servic                                             Last 4 digits of account number      5 5 5           0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/14/2018
110 Hammond Drive Suite 110
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30328
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Unknown Loan Type
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 26
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 50 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.75                                                                                                                             $3,020.00
Progressive Leasing                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
256 West Data Dr
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Draper                        UT      84020
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.76                                                                                                                               $600.00
Public Storage                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1492 S Clinton St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Denver                        CO      80247
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.77                                                                                                                             $3,000.00
Quest Diagnostice Inc.                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 740698
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Cincinnati                    OH      45274-0698
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 27
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 51 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.78                                                                                                                               $525.00
QVC                                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1010 N Loop 1604 E
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Antonio                   TX      78232
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.79                                                                                                                               $282.00
Receivable Management                                    Last 4 digits of account number      1 5        9    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2012
Pob 17305
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Richmond                      VA      23226
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.80                                                                                                                               $187.00
Receivable Management                                    Last 4 digits of account number      4 7        4    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2017
Pob 17305
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Richmond                      VA      23226
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 28
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 52 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.81                                                                                                                             $1,600.00
Reliant Energy                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 3765
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77253-3765
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Utililty Bill
Is the claim subject to offset?
     No
     Yes

  4.82                                                                                                                               $600.00
Rent A Center                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
5501 Headquarters Drive
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Plano                         TX      75024
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.83                                                                                                                               $700.00
Rent A Center                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
7722 Ritchie Hwy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Glen Burnie                   MD      21061
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 29
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 53 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.84                                                                                                                           $11,239.00
Santander Consumer Usa                                   Last 4 digits of account number      1 0        0    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2014
Po Box 961245
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Ft Worth                      TX      76161
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Repossession Deficiency
Is the claim subject to offset?
     No
     Yes

  4.85                                                                                                                                $40.00
Specialized Collection System, Inc                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 441508
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77244-1508
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.86                                                                                                                               $800.00
State Farm                                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
8900 Amberglen Blvd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Austin                        TX      78729-1110
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 30
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 54 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.87                                                                                                                             $3,119.00
State Of Md/ccu                                          Last 4 digits of account number      7 4        3    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2017
300 W Preston St Ste 503
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Baltimore                     MD      21201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.88                                                                                                                             $3,000.00
Suntrust Bank                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 305183
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Nashville                     TN      37230-5183
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.89                                                                                                                             $1,000.00
Suntrust Bank                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
100 Crain Hwy SW
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Glen Burnie                   MD      21061
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 31
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 55 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.90                                                                                                                               $700.00
TD Bank                                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
7926 Crain Hwy S
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Glen Burnie                   MD      21061
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.91                                                                                                                               $100.00
Tower FCU                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1077 MO 3
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Gambrills                     MD      21060
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.92                                                                                                                                $75.00
Transworld Sys Inc/51                                    Last 4 digits of account number      7 2        6    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2013
500 Virginia Dr Ste 514
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Ft Washington                 PA      19034
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 32
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 56 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.93                                                                                                                             $1,075.00
Transworld System Inc/                                   Last 4 digits of account number      5 9        4    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2015
500 Virginia Dr Ste 514
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Fort Washington               PA      19034
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes

  4.94                                                                                                                                $79.00
TX EM-I Med Services PC                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 99034
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Las Vegas                     NV      89193-9034
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Outstanding debt
Is the claim subject to offset?
     No
     Yes

  4.95                                                                                                                                 $0.00
U S Dept Of Ed/gsl/atl                                   Last 4 digits of account number      1 8        5    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2010
Po Box 4222
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Iowa City                     IA      52244
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Educational
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 33
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 57 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.96                                                                                                                               $475.00
University of Maryland                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 64021
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Baltimore                     MD      21264-4021
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes

  4.97                                                                                                                                 $0.00
Webbank/fingerhut                                        Last 4 digits of account number      8 2        7    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2017
6250 Ridgewood Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Saint Cloud                   MN      56303
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.98                                                                                                                                 $0.00
Wf Efs                                                   Last 4 digits of account number      8 4 5           9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/09/2009
Po Box 5185
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Sioux Falls                   SD      57117
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Educational
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 34
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 58 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.99                                                                                                                             $1,500.00
Woodlands Emerg Phys                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 2487
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77252-2487
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical bill
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 35
                      Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 59 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


ACA Recovery                                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
76 N Maple Ave, Ste 141                                     Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Ridgewood                       NJ      07450
City                            State   ZIP Code


Agency Insurance Co                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 8900                                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Elkridge                        MD      21075-8900
City                            State   ZIP Code


Alacrity Collections Corp                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 586                                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Riva                            MD      21140-0586
City                            State   ZIP Code


Allstate                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 4303                                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Carol Stream                    IL      60197
City                            State   ZIP Code


Allstate                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 3579                                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Akron                           OH      44309-3579
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 36
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 60 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                  Case number (if known)

  Part 3:       List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

AMCA Collection Agency                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 1235                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Elmsford                    NY      10523-0935
City                        State   ZIP Code


AMCA Collection Agency                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2269 S Saw Mill River Rd                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Elmsford                    NY      10523
City                        State   ZIP Code


American Coradius                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
300 Essjay Rd Ste 150                                Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Williamsville               NY      14221-8208
City                        State   ZIP Code


Andalman & Flynn PC                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
8601 Georgia Ave Ste 206                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Silver Springs              MD      20910-3496
City                        State   ZIP Code


Anne Arundel County Ef                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
8436 Verterns Highway                                Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Automobile                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number       0    0    0    1
Millersville                MD      21108
City                        State   ZIP Code


Apelles                                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 1197                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Westerville                 OH      43086
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 37
                      Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 61 of 140

Debtor 1      Brandon D. French, Sr.
Debtor 2      Neallisha S. French                                                    Case number (if known)

  Part 3:       List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

ARS National Services                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 463023                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Escondido                    CA      92046-3023
City                         State   ZIP Code


Bank of America                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 2759                                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Jacksonville                 FL      32203-2759
City                         State   ZIP Code


Bay Area Credit Service LLC                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 468449                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Atlanta                      GA      31146
City                         State   ZIP Code


Bb & T Bankcard                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 1847                                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Wilson                       NC      27894-1847
City                         State   ZIP Code


BB&T Branch Banking                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 632                                            Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Whiteville                   NC      28472
City                         State   ZIP Code


BGE                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 13070                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Philadelphia                 PA      19101-3070
City                         State   ZIP Code




Official Form 106E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                          page 38
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 62 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                    Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Caine & Weiner                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
15025 Oxnard St #100                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Van Nuys                    CA      91409
City                        State   ZIP Code


Chase Bank                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 19600                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77224-9600
City                        State   ZIP Code


Convergent Outsourcing                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Po Box 9004                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Renton                      WA      98057
City                        State   ZIP Code


Credence Resource Manage                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 2210                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Southgate                   MI      48195-4210
City                        State   ZIP Code


Credit Controll, LLC                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 546                                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Hazlewood                   MO      63042
City                        State   ZIP Code


Credit One Bank                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 60500                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
City of Industry            CA      91716
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 39
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 63 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                    Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Crest Financial                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
15 West Scenic Pointe Dr., Ste. 350                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Salt Lake City              UT      84020
City                        State   ZIP Code


Enhances Recovery Corp                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
8014 Bayberry Rd                                     Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Jacksonville                FL      32256
City                        State   ZIP Code


EOS CCA                                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 981002                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Boston                      MA      02298-1002
City                        State   ZIP Code


Extra Space Storage                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
9702 Halls Ferry Rd                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
St Louis                    MO      63136
City                        State   ZIP Code


Fingerhut                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 2900                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
St Cloud                    MN      56395
City                        State   ZIP Code


Fitnes Connection                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 680768                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77268
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 40
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 64 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                    Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Golds Gym                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
8741 Hospital Dr                                     Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Douglasville                GA      30134
City                        State   ZIP Code


Harvest Associates, Inc.                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
821 Crossbridge Dr                                   Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Spring                      TX      77373
City                        State   ZIP Code


Harvest Associates, Inc.                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1010 Spring-Cypress Rd, Box #138                     Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Spring                      TX      77373-2503
City                        State   ZIP Code


Houston Northwest Medical Center                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 740785                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77914-1535
City                        State   ZIP Code


Houston Northwest Medical Center                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 830913                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Dallas                      TX      75284
City                        State   ZIP Code


Hunter Warfiled                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3111 W. Dr. Martin Luther King Blvd                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
#200                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Tampa                       FL      33607
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 41
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 65 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                    Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

IRS                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1919 Smith Street, STOP 5024 HOU                     Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77002
City                        State   ZIP Code


Jonathan Neil & Ass, Inc.                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
18321 Ventura Blvd. Suite 1000                       Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Tarzana                     CA      91356
City                        State   ZIP Code


Lendmark Financial Ser                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2118 Usher St Nw                                     Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Automobile                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number       5    0    0    2
Covington                   GA      30014
City                        State   ZIP Code


Linebarger, Goggan, Blair et al                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
900 Arion Pkwy Ste 104                               Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
San Antonio                 TX      78216
City                        State   ZIP Code


M&T Bank                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 62182                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Baltimore                   MD      21264-2182
City                        State   ZIP Code


Mariner Finance                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
8211 Town Center Dr                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Nottingham                  MD      21236
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 42
                      Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 66 of 140

Debtor 1      Brandon D. French, Sr.
Debtor 2      Neallisha S. French                                                    Case number (if known)

  Part 3:       List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Mariner Finance                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1650 Louetta Rd Suite 200                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Spring                       TX      77388
City                         State   ZIP Code


MCM                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 300                                            Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
San Deigo                    CA      92108
City                         State   ZIP Code


N.A.R.                                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 505                                            Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Linden                       MI      48451-0505
City                         State   ZIP Code


Nationwide Mutual Inrance Co                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1100 Richmond Ave, Ste 400                            Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Houston                      TX      77042
City                         State   ZIP Code


NPAS Solutions, LLC                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 33188                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Louisville                   KY      40232
City                         State   ZIP Code


Pelican Auto                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
9444 Farnham St Ste 200                               Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                   Automobile                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number       0    1    8    7
San Diego                    CA      92123
City                         State   ZIP Code




Official Form 106E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                          page 43
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 67 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                    Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Pelican Auto Finance L                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
9444 Farnham St Ste 200                              Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Automobile                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number       4    5    4    3
San Diego                   CA      92123
City                        State   ZIP Code


Pendrick Capital Partners                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2810 Southampton Rd                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Philadelphia                PA      19154
City                        State   ZIP Code


Penn Credit Corp                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
916 S 14th                                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
PO Box 988                                                                               Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Harrisburg                  PA      17108-0988
City                        State   ZIP Code


Phoenix Financial Services LLC                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 26580                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Indianapolis                IN      46226-0580
City                        State   ZIP Code


Portfolio Recovery Associates                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 12914                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Collection Agency                   Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Norfolk                     VA      23541
City                        State   ZIP Code


Progressive Insurance                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 94568                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Cleveland                   OH      44101
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 44
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 68 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                    Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Progressive Insurance                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Dept 0583                                            Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Carol Stream                IL      60132
City                        State   ZIP Code


QVC                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1356 Enterprise Dr.                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
West Chester                PA      19380
City                        State   ZIP Code


Radius Global Solutions LLC                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
7831 Glenroy Rd., Ste Suite 250-A                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Minneapolis                 MN      55439-3132
City                        State   ZIP Code


Receivables Management Sol, Inc.                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
992 So. Robert St.                                   Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
West St. paul               MN      55118
City                        State   ZIP Code


Resort Financial Services                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 93742                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Las Vegas                   NV      89193-3742
City                        State   ZIP Code


Shop NBC                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 305249                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Nashville                   TN      37230-5249
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 45
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 69 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                    Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Sprint                                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 17990                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Cell Phone Bill                     Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Denver                      CO      80217-0990
City                        State   ZIP Code


Sprint                                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
899 Eaton Ave.                                       Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Bethlehem                   PA      18025-0023
City                        State   ZIP Code


State Emp Cu Of Maryla                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
8501 Lasalle Rd                                      Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Credit Card                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number       0    6    7    3
Baltimore                   MD      21204
City                        State   ZIP Code


Synergetic Comm                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1301 E. 3rd Ave Suite 200                            Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Post Falls                  ID      83854
City                        State   ZIP Code


TD Bank                                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
200 South 108th Ave                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Omaha                       NE      68154-2631
City                        State   ZIP Code


Td Banknorth Maine                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
32 Chestnut St                                       Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Lewiston                    ME      04240
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 46
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 70 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                    Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Transworld Systems Inc                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 15393                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Wilmington                  DE      15393
City                        State   ZIP Code


Transworld Systems Inc.                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
5880 Commerce Blvd.                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Rohmert Park                CA      94928-1651
City                        State   ZIP Code


United Acceptance Inc                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2400 Lake Park Dr                                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Automobile                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number       1    3    0    1
Smyrna                      GA      30080
City                        State   ZIP Code


United Recovery Systems Inc                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 722929                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77272-2929
City                        State   ZIP Code


United Recovery Systems, Inc.                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3100 S. Gessner, Ste 400                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77063
City                        State   ZIP Code


UR Furniture                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
16747 A North Freeway                                Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                   Outstanding debt                    Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Houston                     TX      77090
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 47
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 71 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                    Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Venture General Agency                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 1970                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Marble Falls                SD      78654
City                        State   ZIP Code


Verizon Wireless                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3587 Parkway Ln                                      Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Norcross                    GA      30092-2827
City                        State   ZIP Code


Wachovia Bank                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 96074                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Charlotte                   NC      28296-0074
City                        State   ZIP Code


Wells Fargo                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 10438                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Des Moines                  IA      50306
City                        State   ZIP Code


Wells Fargo                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 93399                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Albuquequer                 NM      87199-3399
City                        State   ZIP Code


Xfinity                                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
9602 S 300 W. Ste B                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Sandy                       UT      84070-3302
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 48
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 72 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                    Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Xfinity                                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
One Comcast Center                                   Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
1701 JFK Blvd                                                                            Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Philadelphia                PA      19103
City                        State   ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 49
                 Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 73 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                      Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.              $3,322.00

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.              $3,322.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.                     $0.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +        $185,213.00


                   6j.   Total.   Add lines 6f through 6i.                                            6j.            $185,213.00




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                      page 50
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 74 of 140


 Fill in this information to identify your case:
 Debtor 1             Brandon               D.                     French, Sr.
                      First Name            Middle Name            Last Name

 Debtor 2            Neallisha              S.                     French
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                      Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      Vaughn Ramcharitar                                                           Residential lease
          Name                                                                         Contract to be ASSUMED
          Houston TX
          Number    Street




          City                                         State     ZIP Code




Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 75 of 140


 Fill in this information to identify your case:
 Debtor 1            Brandon                D.                          French, Sr.
                     First Name             Middle Name                 Last Name

 Debtor 2            Neallisha              S.                          French
 (Spouse, if filing) First Name             Middle Name                 Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                       Check if this is an
 (if known)
                                                                                                                       amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                       12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?         (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
         No. Go to line 3.
         Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
             No
             Yes
              In which community state or territory did you live?                   Texas     Fill in the name and current address of that person.

              Neallisha S. French
              Name of your spouse, former spouse, or legal equivalent
              2915 Quail Hawk Dr.
              Number        Street


              Houston                                         TX              77014
              City                                            State           ZIP Code

3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt

                                                                                               Check all schedules that apply:




Official Form 106H                                             Schedule H: Your Codebtors                                                            page 1
                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 76 of 140


 Fill in this information to identify your case:
     Debtor 1              Brandon              D.                     French, Sr.
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2              Neallisha            S.                     French                                   An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   SOUTHERN DISTRICT OF TEXAS
                                                                                                                chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             ORM                                                ER Tech
      Include part-time, seasonal,
      or self-employed work.            Employer's name        Coca Cola                                          Memorial Hermann

      Occupation may include            Employer's address     Houston, TX                                        Houston, TX
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?        10 months                                         1.6 years

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $2,412.15             $4,300.83
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $2,412.15             $4,300.83




Official Form 106I                                            Schedule I: Your Income                                                                page 1
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 77 of 140

Debtor 1        Brandon D. French, Sr.
Debtor 2        Neallisha S. French                                                                                              Case number (if known)
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $2,412.15       $4,300.83
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.              $264.12               $341.98
     5b. Mandatory contributions for retirement plans                                                       5b.                $0.00                 $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.                $0.00                 $0.00
     5d. Required repayments of retirement fund loans                                                       5d.                $0.00                 $0.00
     5e. Insurance                                                                                          5e.               $53.71               $367.77
     5f. Domestic support obligations                                                                       5f.                $0.00                 $0.00
     5g. Union dues                                                                                         5g.                $0.00                 $0.00
     5h. Other deductions.
          Specify:                                                                                          5h. +                $0.00                $0.00
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.               $317.83               $709.75
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $2,094.32              $3,591.08
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00                $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00                $0.00
     8e. Social Security                                                                                    8e.                  $0.00                $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00                $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00                $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00                $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $2,094.32 +         $3,591.08 =                                                   $5,685.40
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $5,685.40
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 78 of 140


 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Brandon                D.                     French, Sr.                         An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2              Neallisha              S.                     French
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    SOUTHERN DISTRICT OF TEXAS                                     MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                  Son                                 14 years
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.                                                                      Daughter                            7 years
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                  Son                                 4 years
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                         No
      expenses of people other than                    Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $1,495.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.                     $42.00

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                    $115.00
      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
                  Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 79 of 140

Debtor 1      Brandon D. French, Sr.
Debtor 2      Neallisha S. French                                                      Case number (if known)

                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                    $355.00
     6b. Water, sewer, garbage collection                                                           6b.                     $95.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                    $389.00
         cable services
     6d. Other. Specify:                                                                            6d.

7.   Food and housekeeping supplies                                                                 7.                    $1,020.00
8.   Childcare and children's education costs                                                       8.                     $275.00
9.   Clothing, laundry, and dry cleaning                                                            9.                     $245.00
10. Personal care products and services                                                             10.                    $115.00
11. Medical and dental expenses                                                                     11.                    $225.00
12. Transportation. Include gas, maintenance, bus or train                                          12.                    $420.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.                     $65.00
    magazines, and books
14. Charitable contributions and religious donations                                                14.                     $25.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.                   $186.00
     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    Vehicle payment                                           17a.                   $340.00
     17b.   Car payments for Vehicle 2    Vehicle payment (spouse)                                  17b.                   $237.00
     17c.   Other. Specify:                                                                         17c.

     17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.




 Official Form 106J                                        Schedule J: Your Expenses                                          page 2
                 Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 80 of 140

Debtor 1      Brandon D. French, Sr.
Debtor 2      Neallisha S. French                                                              Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.       $5,644.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.       $5,644.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.       $5,685.40
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –   $5,644.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.         $41.40

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                       page 3
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 81 of 140


 Fill in this information to identify your case:
 Debtor 1                Brandon                       D.                            French, Sr.
                         First Name                    Middle Name                   Last Name

 Debtor 2            Neallisha                         S.                            French
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                                                          Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................             $0.00


                                                                                                                                                                         $17,480.00
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                              $17,480.00
     1c. Copy line 63, Total of all property on Schedule A/B................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                            $10,124.00
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                          $3,322.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +               $185,213.00
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $198,659.00




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $5,685.40
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $5,644.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
                  Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 82 of 140

Debtor 1      Brandon D. French, Sr.
Debtor 2      Neallisha S. French                                                          Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $7,016.17


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                   $3,322.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                              $0.00


     9d. Student loans. (Copy line 6f.)                                                                               $0.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                      $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                 $0.00


     9g. Total.    Add lines 9a through 9f.                                                                      $3,322.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
                Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 83 of 140


 Fill in this information to identify your case:
 Debtor 1          Brandon                 D.                  French, Sr.
                   First Name              Middle Name         Last Name

 Debtor 2            Neallisha             S.                  French
 (Spouse, if filing) First Name            Middle Name         Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                 Check if this is an
 (if known)
                                                                                                                 amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                         12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



              Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         No

         Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer's Notice,
                                                                                                 Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Brandon D. French, Sr.                              X /s/ Neallisha S. French
        Brandon D. French, Sr., Debtor 1                         Neallisha S. French, Debtor 2

        Date 03/28/2019                                          Date 03/28/2019
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec                            Declaration About an Individual Debtor's Schedules                                         page 1
                 Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 84 of 140


 Fill in this information to identify your case:
 Debtor 1           Brandon               D.                     French, Sr.
                    First Name            Middle Name            Last Name

 Debtor 2            Neallisha            S.                     French
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 1
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 85 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                       Case number (if known)

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                    Debtor 1                                        Debtor 2

                                                  Sources of income          Gross income          Sources of income         Gross income
                                                  Check all that apply.      (before deductions    Check all that apply.     (before deductions
                                                                             and exclusions                                  and exclusions

From January 1 of the current year until              Wages, commissions,             $8,674.00       Wages, commissions,            $12,683.00
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips
                                                      Operating a business                            Operating a business


For the last calendar year:                           Wages, commissions,            $23,894.00       Wages, commissions,            $52,155.00
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                Operating a business                            Operating a business


For the calendar year before that:                    Wages, commissions,            $23,038.00       Wages, commissions,            $35,688.00
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY                Operating a business                            Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 86 of 140

Debtor 1         Brandon D. French, Sr.
Debtor 2         Neallisha S. French                                                          Case number (if known)


  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                    "incurred by an individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

                       No. Go to line 7.

                       Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                    * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                       No. Go to line 7.

                       Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                            Also, do not include payments to an attorney for this bankruptcy case.

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
SK Enterprises                                                                    $340.00            $2,658.00              Mortgage
Creditor's name                                                                                                             Car
                                                              Monthly
5202 Bingle Rd                                                                                                              Credit card
Number     Street
                                                                                                                            Loan repayment
                                                                                                                            Suppliers or vendors
Houston                             TX       77092                                                                          Other
City                                State    ZIP Code

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Vehicle Solutions Corp                                                            $237.00            $7,466.00              Mortgage
Creditor's name                                                                                                             Car
                                                              Monthly
104 Crandon Blvd Ste 400                                                                                                    Credit card
Number     Street
                                                                                                                            Loan repayment
                                                                                                                            Suppliers or vendors
Key Biscayne                        FL       33149                                                                          Other
City                                State    ZIP Code




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 87 of 140

Debtor 1         Brandon D. French, Sr.
Debtor 2         Neallisha S. French                                                        Case number (if known)

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

           No
           Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.




 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

           No
           Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
                     Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 88 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                         Case number (if known)

  Part 5:        List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                       Description and value of any property transferred        Date payment        Amount of
Christopher Todd Morrison, P.C.                                                                                 or transfer was     payment
Person Who Was Paid                                                                                             made

1306 Dorothy Street                                                                                                09/13/2018           $999.00
Number      Street




Houston                       TX       77008
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

                                                       Description and value of any property transferred        Date payment        Amount of
Abacus                                                                                                          or transfer was     payment
Person Who Was Paid                                                                                             made

                                                                                                                     3/2019             $25.00
Number      Street




Houston                       TX
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 5
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 89 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                       Case number (if known)

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 90 of 140

Debtor 1       Brandon D. French, Sr.
Debtor 2       Neallisha S. French                                                             Case number (if known)

 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?


           No
           Yes. Fill in the details.

25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

           No
           Yes. Fill in the details.

 Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                       page 7
                Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 91 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                      Case number (if known)

 Part 12:     Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Brandon D. French, Sr.                           X /s/ Neallisha S. French
   Brandon D. French, Sr., Debtor 1                        Neallisha S. French, Debtor 2

   Date     03/28/2019                                     Date     03/28/2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                     Attach the Bankruptcy Petition Preparer's Notice,
                                                                                            Declaration, and Signature (Official Form 119).




Official Form 107                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 8
                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 92 of 140


 Fill in this information to identify your case:
 Debtor 1              Brandon            D.                      French, Sr.
                       First Name         Middle Name             Last Name

 Debtor 2            Neallisha            S.                      French
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                               Check if this is an
 (if known)
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the            Did you claim the property
                                                                        property that secures a debt?                as exempt on Schedule C?

      Creditor's        SK Enterprises                                        Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2005 Honda Accord                                     Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        Vehicle Solutions Corp                                Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2011 Nissan Altima                                    Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
                Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 93 of 140

Debtor 1     Brandon D. French, Sr.
Debtor 2     Neallisha S. French                                                     Case number (if known)

 Part 2:      List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                          Will this lease be assumed?

    Lessor's name:        Vaughn Ramcharitar                                                                      No
    Description of leased Residential lease                                                                       Yes
    property:



 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Brandon D. French, Sr.                          X /s/ Neallisha S. French
   Brandon D. French, Sr., Debtor 1                      Neallisha S. French, Debtor 2

   Date 03/28/2019                                       Date 03/28/2019
        MM / DD / YYYY                                        MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                  page 2
              Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 94 of 140




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)



  This notice is for you if:
                                                                Chapter 7: Liquidation

     You are an individual filing for bankruptcy,
     and                                                               $245    filing fee
                                                                        $75    administrative fee
     Your debts are primarily consumer debts.                   +       $15    trustee surcharge
     Consumer debts are defined in 11 U.S.C. § 101(8)
                                                                       $335    total fee
     as "incurred by an individual primarily for a
     personal, family, or household purpose."
                                                                Chapter 7 is for individuals who have financial difficulty
                                                                preventing them from paying their debts and who are
                                                                willing to allow their non-exempt property to be used to
The types of bankruptcy that are available                      pay their creditors. The primary purpose of filing under
to individuals                                                  chapter 7 is to have your debts discharged. The
                                                                bankruptcy discharge relieves you after bankruptcy from
                                                                having to pay many of your pre-bankruptcy debts.
                                                                Exceptions exist for particular debts, and liens on
Individuals who meet the qualifications may file under one
                                                                property may still be enforced after discharge. For
of four different chapters of the Bankruptcy Code:
                                                                example, a creditor may have the right to foreclose a
                                                                home mortgage or repossess an automobile.
    Chapter 7 -- Liquidation
                                                                However, if the court finds that you have committed
    Chapter 11 -- Reorganization                                certain kinds of improper conduct described in the
                                                                Bankruptcy Code, the court may deny your discharge.
    Chapter 12 -- Voluntary repayment plan for family
                  farmers or fishermen                          You should know that the even if you file chapter 7 and
                                                                you receive a discharge, some debts are not discharged
                                                                under the law. Therefore, you may still be responsible to
    Chapter 13 -- Voluntary repayment plan for
                                                                pay:
                  individuals with regular income
                                                                     most taxes;
You should have an attorney review your                              most student loans;
decision to file for bankruptcy and the choice
of chapter.                                                          domestic support and property settlement obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                             page 1
               Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 95 of 140




    most fines, penalties, forfeitures, and criminal            for your state of residence and family size, depending
    restitution obligations; and                                on the results of the Means Test, the U.S. trustee,
                                                                bankruptcy administrator, or creditors can file a motion to
    certain debts that are not listed in your bankruptcy        dismiss your case under § 707(b) of the Bankruptcy
    papers.                                                     Code. If a motion is filed, the court will decide if your
                                                                case should be dismissed. To avoid dismissal, you may
You may also be required to pay debts arising from:             choose to proceed under another chapter of the
                                                                Bankruptcy Code.
    fraud or theft;
                                                                If you are an individual filing for chapter 7 bankruptcy, the
    fraud or defalcation while acting in breach of fiduciary
                                                                trustee may sell your property to pay your debts, subject
    capacity;
                                                                to your right to exempt the property or a portion of the
                                                                proceeds from the sale of the property. The property,
    intentional injuries that you inflicted; and
                                                                and the proceeds from property that your bankruptcy
    death or personal injury caused by operating a motor        trustee sells or liquidates that you are entitled to, is
    vehicle, vessel, or aircraft while intoxicated from         called exempt property. Exemptions may enable you to
    alcohol or drugs.                                           keep your home, a car, clothing, and household items or
                                                                to receive some of the proceeds if the property is sold.
If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have           Exemptions are not automatic. To exempt property, you
enough income to repay creditors a certain amount. You          must list it on Schedule C: The Property You Claim as
must file Chapter 7 Statement of Your Current Monthly           Exempt (Official Form 106C). If you do not list the
Income (Official Form 122A-1) if you are an individual filing   property, the trustee may sell it and pay all of the
for bankruptcy under chapter 7. This form will determine        proceeds to your creditors.
your current monthly income and compare whether your
income is more than the median income that applies in
your state.

If your income is not above the median for your state,
                                                                Chapter 11: Reorganization
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form                  $1,167    filing fee
122A-2).                                                               $550    administrative fee
                                                                +
If your income is above the median for your state, you must          $1,717    total fee
file a second form--the Chapter 7 Means Test Calculation
(Official Form 122A-2). The calculations on the form--          Chapter 11 is often used for reorganizing a business, but
sometimes called the Means Test-- deduct from your              is also available to individuals. The provisions of chapter
income living expenses and payments on certain debts to         11 are too complicated to summarize briefly.
determine any amount available to pay unsecured
creditors. If your income is more than the median income




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                               page 2
                 Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 96 of 140


        Read These Important Warnings

        Because bankruptcy can have serious long-term financial and legal consequences, including loss of
        your property, you should hire an attorney and carefully consider all of your options before you file.
        Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
        and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
        properly and protect you, your family, your home, and your possessions.

        Although the law allows you to represent yourself in bankruptcy court, you should understand that
        many people find it difficult to represent themselves successfully. The rules are technical, and a
        mistake or inaction may harm you. If you file without an attorney, you are still responsible for
        knowing and following all of the legal requirements.

        You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
        necessary documents.

        Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
        bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
        fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
        to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family farmers                   repay your creditors all or part of the money that you owe
            or fishermen                                        them, usually using your future earnings. If the court
                                                                approves your plan, the court will allow you to repay your
                                                                debts, as adjusted by the plan, within 3 years or 5 years,
        $200   filing fee                                       depending on your income and other factors.
+        $75   administrative fee
                                                                After you make all the payments under your plan, many
        $275   total fee
                                                                of your debts are discharged. The debts that are not
                                                                discharged and that you may still be responsible to pay
Similar to chapter 13, chapter 12 permits family farmers
                                                                include:
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.                                                        domestic support obligations,
                                                                     most student loans,
                                                                     certain taxes,
Chapter 13: Repayment plan for individuals with
            regular income                                           debts for fraud or theft,
                                                                     debts for fraud or defalcation while acting in a
                                                                     fiduciary capacity,
          $235    filing fee
    +      $75    administrative fee
                                                                     most criminal fines and restitution obligations,
          $310    total fee
                                                                     certain debts that are not listed in your bankruptcy
                                                                     papers,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
                                                                     certain debts for acts that caused death or personal
installments over a period of time and to discharge
                                                                     injury, and
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
                                                                     certain long-term secured debts.
dollar amounts set forth in 11 U.S.C. § 109.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                 page 3
              Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 97 of 140




                                                                A married couple may file a bankruptcy case together--
  Warning: File Your Forms on Time                              called a joint case. If you file a joint case and each
                                                                spouse lists the same mailing address on the
  Section 521(a)(1) of the Bankruptcy Code requires             bankruptcy petition, the bankruptcy court generally will
  that you promptly file detailed information about             mail you and your spouse one copy of each notice,
  your creditors, assets, liabilities, income, expenses         unless you file a statement with the court asking that
  and general financial condition. The court may                each spouse receive separate copies.
  dismiss your bankruptcy case if you do not file this
  information within the deadlines set by the
  Bankruptcy Code, the Bankruptcy Rules, and local
  rules of the court.                                           Understand which services you could
                                                                receive from credit counseling agencies
  For more information about the documents and
  their deadlines, go to:
                                                                The law generally requires that you receive a credit
  http://www.uscourts.gov/bkforms/bankruptcy_forms              counseling briefing from an approved credit counseling
  .html#procedure.                                              agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                case, both spouses must receive the briefing. With
                                                                limited exceptions, you must receive it within the 180
                                                                days before you file your bankruptcy petition. This
Bankruptcy crimes have serious                                  briefing is usually conducted by telephone or on the
consequences                                                    Internet.

    If you knowingly and fraudulently conceal assets or         In addition, after filing a bankruptcy case, you generally
    make a false oath or statement under penalty of             must complete a financial management instructional
    perjury--either orally or in writing--in connection with    course before you can receive a discharge. If you are
    a bankruptcy case, you may be fined, imprisoned, or         filing a joint case, both spouses must complete the
    both.                                                       course.

                                                                You can obtain the list of agencies approved to provide
    All information you supply in connection with a             both the briefing and the instructional course from:
    bankruptcy case is subject to examination by the
    Attorney General acting through the Office of the           http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
    U.S. Trustee, the Office of the U.S. Attorney, and
    other offices and employees of the U.S. Department          In Alabama and North Carolina, go to:
    of Justice.                                                 http://www.uscourts.gov/FederalCourts/Bankruptcy/Bankru
                                                                ptcyResources/ApprovedCreditAndDebtCounselors.aspx.

Make sure the court has your mailing
address                                                         If you do not have access to a computer, the clerk of the
                                                                bankruptcy court may be able to help you obtain the list.
The bankruptcy court sends notices to the mailing address
you list on Voluntary Petition for Individuals Filing for
Bankruptcy (Official Form 101). To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                              page 4
                       Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 98 of 140


B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                             SOUTHERN DISTRICT OF TEXAS
                                                                  HOUSTON DIVISION
In re Brandon D. French, Sr.                                                                                                        Case No.
      Neallisha S. French
                                                                                                                                    Chapter            7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                Fixed Fee:                          $999.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                   $999.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                        $0.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
               Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 99 of 140


B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                   03/28/2019                         /s/ Christopher Morrison
                      Date                            Christopher Morrison                       Bar No. 24010250
                                                      Christopher Todd Morrison, P.C.
                                                      1306 Dorothy Street
                                                      Houston, TX 77008
                                                      Phone: (713) 863-1001 / Fax: (713) 863-0024




    /s/ Brandon D. French, Sr.                                      /s/ Neallisha S. French
   Brandon D. French, Sr.                                          Neallisha S. French
                 Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 100 of 140


                                      UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF TEXAS
                                              HOUSTON DIVISION
  IN RE:   Brandon D. French, Sr.                                                   CASE NO
           Neallisha S. French
                                                                                   CHAPTER         7

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 3/28/2019                                           Signature    /s/ Brandon D. French, Sr.
                                                                     Brandon D. French, Sr.



Date 3/28/2019                                           Signature    /s/ Neallisha S. French
                                                                     Neallisha S. French
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 101 of 140



                   ACA Recovery
                   76 N Maple Ave, Ste 141
                   Ridgewood, NJ 07450



                   Accounts Clearing House
                   PO Box 2373
                   Glen Burnie, MD 21060



                   Ace
                   1231 Greenway Dr     Ste 700
                   Irving, TX 75038



                   ADT Alarm
                   PO Box 371490
                   Pittsburgh, PA 15250



                   Agency Insurance Co
                   PO Box 8900
                   Elkridge, MD 21075-8900



                   AIC
                   PO Box 8900
                   Elkridge, MD 21075



                   Alacrity Collections Corp
                   PO Box 586
                   Riva, MD 21140-0586



                   Allstate
                   PO Box 3579
                   Akron, OH 44309-3579



                   Allstate
                   PO Box 4303
                   Carol Stream, IL 60197
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 102 of 140



                   AMCA Collection Agency
                   2269 S Saw Mill River Rd
                   Elmsford, NY 10523



                   AMCA Collection Agency
                   P.O. Box 1235
                   Elmsford, NY 10523-0935



                   American Coradius
                   300 Essjay Rd Ste 150
                   Williamsville, NY 14221-8208



                   American Credit Accept
                   961 E Main St
                   Spartanburg, SC 29302



                   Andalman & Flynn PC
                   8601 Georgia Ave Ste 206
                   Silver Springs, MD 20910-3496



                   Anne Arundel County Ef
                   8436 Verterns Highway
                   Millersville, MD 21108



                   Anne Arundel Med Ctr
                   2001 Medical Pkwy
                   Annapolis, MD 21401



                   Apelles
                   PO Box 1197
                   Westerville, OH 43086



                   ARS National Services
                   PO Box 463023
                   Escondido, CA 92046-3023
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 103 of 140



                   Baltimore Washing FCU
                   301 Hospital Dr
                   Glen Burnie, MD 21060



                   Bank of America
                   PO Box 2759
                   Jacksonville, FL 32203-2759



                   Bank of America
                   7206 Ritchie Hwy
                   Glen Burnie, MD 21061



                   Bay Area Credit Service LLC
                   PO Box 468449
                   Atlanta, GA 31146



                   Bay County Financial
                   6619 Ritchie Hwy
                   Glen Burnie, MD 21061



                   Bb & T Bankcard
                   PO Box 1847
                   Wilson, NC 27894-1847



                   BB&T Branch Banking
                   PO Box 632
                   Whiteville, NC 28472



                   BGE
                   PO Box 13070
                   Philadelphia, PA 19101-3070



                   Caine & Weiner
                   15025 Oxnard St #100
                   Van Nuys, CA 91409
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 104 of 140



                   Caine Weiner
                   Po Box 55848
                   Sherman Oaks, CA 91413



                   Capital One
                   Po Box 30281
                   Salt Lake City, UT 84130



                   Capital One Auto Finan
                   3901 Dallas Pkwy
                   Plano, TX 75093



                   Care First Blue Cross
                   PO Box 79749
                   Baltimore, MD 21279



                   Cash Net
                   200 W. Jackson Blvd. 14th Floor
                   Chicago, IL 60606-6941



                   Cash Net
                   175 West Jackson Suite 1000
                   Chicago, IL 60604



                   Ces/dept Of Ed
                   C/o Acs
                   Utica, NY 13501



                   Chase Bank
                   PO Box 19600
                   Houston, TX 77224-9600



                   Chase Card
                   P.o. Box 15298
                   Wilmington, DE 19850
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 105 of 140



                   Comcast
                   PO Box 660618
                   Dallas, TX 75266-0618



                   Convergent Outsourcing
                   800 Sw 39th St
                   Renton, WA 98057



                   Convergent Outsourcing
                   Po Box 9004
                   Renton, WA 98057



                   Credence Resource Manage
                   PO Box 2210
                   Southgate, MI 48195-4210



                   Credit Controll, LLC
                   PO Box 546
                   Hazlewood, MO 63042



                   Credit One Bank
                   PO Box 60500
                   City of Industry, CA 91716



                   Credit One Bank Na
                   Po Box 98875
                   Las Vegas, NV 89193



                   Credit Protection Asso
                   13355 Noel Rd Ste 2100
                   Dallas, TX 75240



                   Crest Financial
                   15 West Scenic Pointe Dr., Ste. 350
                   Salt Lake City, UT 84020
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 106 of 140



                   CSAA General Insurance
                   3055 OAK ROAD
                   WALNUT CREEK, CA 94597



                   Dept Of Education/neln
                   3015 Parker Rd
                   Aurora, CO 80014



                   Direct TV
                   PO Box 105261
                   Atlanta, GA 30348-5261



                   Diversified Consultants, Inc.
                   PO Box 1391
                   Southgate, MI 48195-0391



                   Don's Auto World
                   15404 Kuhkendahl Rd
                   Houston, TX 77090



                   Enhances Recovery Corp
                   8014 Bayberry Rd
                   Jacksonville, FL 32256



                   Eos Cca
                   Po Box 981008
                   Boston, MA 02298



                   EOS CCA
                   PO Box 567
                   Norwell, MA 02061-0567



                   EOS CCA
                   PO Box 981002
                   Boston, MA 02298-1002
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 107 of 140



                   Extra Space Storage
                   9702 Halls Ferry Rd
                   St Louis, MO 63136



                   Fed Loan Serv
                   Po Box 60610
                   Harrisburg, PA 17106



                   Fedloan
                   Po Box 60610
                   Harrisburg, PA 17106



                   Fingerhut
                   PO Box 2900
                   St Cloud, MN 56395



                   First Credit Services, Inc.
                   371 Hoes Lane, Suite 300 B
                   Piscataway, NJ 08854



                   First Premier Bank
                   3820 N Louise Ave
                   Sioux Falls, SD 57107



                   Fitnes Connection
                   PO Box 680768
                   Houston, TX 77268



                   FM 1960 Emergency Phys
                   Phoenix Fin
                   PO Box 98818
                   Las Vegas, NV 89193


                   Gerber Life Insurance
                   445 State St
                   Freemont, MI 49412
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 108 of 140



                   Gold's Gym
                   7900 Ritchie Hwy Ste 129C
                   Glen Burnie, MO 21061



                   Golds Gym
                   8741 Hospital Dr
                   Douglasville, GA 30134



                   Harris County Alarm Detail
                   9418 Jensen Dr. Ste A
                   Houston, TX 77093



                   Harvest Associates, Inc.
                   1010 Spring-Cypress Rd, Box #138
                   Spring, TX 77373-2503



                   Harvest Associates, Inc.
                   821 Crossbridge Dr
                   Spring, TX 77373



                   HCTRA- Violations
                   Dept 1
                   PO Box 4440
                   Houston, TX 77210-4440


                   Houston Methodist
                   PO Box 3133
                   Houston, TX 77253-3133



                   Houston Northwest Med
                   PO Box 740785
                   Cincinnatti, OH 45274-0785



                   Houston Northwest Medical Center
                   PO Box 830913
                   Dallas, TX 75284
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 109 of 140



                   Houston Northwest Medical Center
                   PO Box 740785
                   Houston, TX 77914-1535



                   Houston NW Radiology Assoc.
                   PO Box 3686 Dept. 467
                   Houston, TX 77253



                   HSN
                   PO Box 9090
                   Clearwater, FL 33758-9090



                   Hunter Warfield
                   4620 Woodland Corporate
                   Tampa, FL 33614



                   Hunter Warfiled
                   3111 W. Dr. Martin Luther King Blvd
                   #200
                   Tampa, FL 33607


                   Imagine/atlanticus
                   Pob 105555
                   Atlanta, GA 30348



                   IRS
                   Centralized Insolvency Operation
                   P.O. Box 7346
                   Philadelphia, PA 19101-7346


                   IRS
                   1919 Smith Street, STOP 5024 HOU
                   Houston, TX 77002



                   Jefferson Capital Syst
                   16 Mcleland Rd
                   Saint Cloud, MN 56303
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 110 of 140



                   Jefferson Capital Systems
                   16 McLeland Rd
                   St Cloud, MN 56303



                   Jonathan Neil & Ass, Inc.
                   18321 Ventura Blvd. Suite 1000
                   Tarzana, CA 91356



                   Lab Corp
                   PO Box 2240
                   Burlington, NC 27216



                   Law Office of Joel Cardis LLC
                   2006 Swede Rd Suite 100
                   E. Norriton, PA 19401



                   Lendmark Financial Ser
                   2118 Usher St Nw
                   Covington, GA 30014



                   Linebarger, Goggan, Blair & Sampson
                   4828 Loop Central Dr. Suite 500
                   Houston, TX 77081



                   Linebarger, Goggan, Blair et al
                   900 Arion Pkwy Ste 104
                   San Antonio, TX 78216



                   Lori Sweitzer OB Gyn
                   2000 Medical Pkwy Ste 310
                   Annapolis, MD 21401



                   M and T Bank
                   1 Fountain Plaza 7th Floor
                   Buffalo, NY 14203
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 111 of 140



                   M&T Bank
                   PO Box 62182
                   Baltimore, MD 21264-2182



                   Mariner Finance
                   1650 Louetta Rd Suite 200
                   Spring, TX 77388



                   Mariner Finance
                   8211 Town Center Dr
                   Nottingham, MD 21236



                   Marinr Finc
                   8211 Town Center Dr
                   Nottingham, MD 21236



                   Maryland Primary Care Phys
                   PO Box 62676
                   Baltimore, MD 21264



                   MCM
                   PO Box 300
                   San Deigo, CA 92108



                   Medicredit Inc
                   PO Box 1629
                   Maryland Heights, MO 63043-0629



                   Memorial Hermann
                   PO Box 4370
                   Houston, TX 77210-4370



                   Mercantile Adjmnt Bur
                   165 Lawrence Bell Dr Ste
                   Buffalo, NY 14221
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 112 of 140



                   Merrick Bank Corp
                   Pob 9201
                   Old Bethpage, NY 11804



                   MHMG Woodlands Card
                   9180 Pinecroft Dr Ste 400
                   Spring, TX 77380-9999



                   Midland Funding
                   2365 Northside Dr Ste 30
                   San Diego, CA 92108



                   N.A.R.
                   PO Box 505
                   Linden, MI 48451-0505



                   National Recovery Agen
                   2491 Paxton St
                   Harrisburg, PA 17111



                   Nationwide Mutual Inrance Co
                   1100 Richmond Ave, Ste 400
                   Houston, TX 77042



                   Navy Federal Cr Union
                   Po Box 3700
                   Merrifield, VA 22119



                   NPAS Solutions, LLC
                   PO Box 33188
                   Louisville, KY 40232



                   PayPal Credit
                   PO Box 105658
                   Atlanta, GA 30348-5658
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 113 of 140



                   Pediatric Place
                   PO Box 14000
                   Belfast, ME 04915



                   Pelican Auto
                   9444 Farnham St Ste 200
                   San Diego, CA 92123



                   Pelican Auto Finance L
                   9444 Farnham St Ste 200
                   San Diego, CA 92123



                   Pendrick Capital Partners
                   2810 Southampton Rd
                   Philadelphia, PA 19154



                   Penn Credit Corp
                   916 S 14th
                   PO Box 988
                   Harrisburg, PA 17108-0988


                   Phoenix Financial Serv
                   8902 Otis Ave Ste 103a
                   Indianapolis, IN 46216



                   Phoenix Financial Services LLC
                   PO Box 26580
                   Indianapolis, IN 46226-0580



                   Planet Fitnes
                   5604 Silver Hill Rd.
                   District Heights, MD 20747



                   Plaza Servic
                   110 Hammond Drive Suite 110
                   Atlanta, GA 30328
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 114 of 140



                   Portfolio Recovery Associates
                   PO Box 12914
                   Norfolk, VA 23541



                   Progressive Insurance
                   Dept 0583
                   Carol Stream, IL 60132



                   Progressive Insurance
                   PO Box 94568
                   Cleveland, OH 44101



                   Progressive Leasing
                   256 West Data Dr
                   Draper, UT 84020



                   Public Storage
                   1492 S Clinton St
                   Denver, CO 80247



                   Quest Diagnostice Inc.
                   PO Box 740698
                   Cincinnati, OH 45274-0698



                   QVC
                   1356 Enterprise Dr.
                   West Chester, PA 19380



                   QVC
                   1010 N Loop 1604 E
                   San Antonio, TX 78232



                   Radius Global Solutions LLC
                   7831 Glenroy Rd., Ste Suite 250-A
                   Minneapolis, MN 55439-3132
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 115 of 140



                   Receivable Management
                   Pob 17305
                   Richmond, VA 23226



                   Receivables Management Sol, Inc.
                   992 So. Robert St.
                   West St. paul, MN 55118



                   Reliant Energy
                   PO Box 3765
                   Houston, TX 77253-3765



                   Rent A Center
                   5501 Headquarters Drive
                   Plano, Texas 75024



                   Rent A Center
                   7722 Ritchie Hwy
                   Glen Burnie, MD 21061



                   Resort Financial Services
                   PO Box 93742
                   Las Vegas, NV 89193-3742



                   Santander Consumer Usa
                   Po Box 961245
                   Ft Worth, TX 76161



                   Shop NBC
                   PO Box 305249
                   Nashville, TN 37230-5249



                   SK Enterprises
                   5202 Bingle Rd
                   Houston, TX 77092
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 116 of 140



                   Specialized Collection System, Inc
                   PO Box 441508
                   Houston, TX 77244-1508



                   Sprint
                   899 Eaton Ave.
                   Bethlehem, PA 18025-0023



                   Sprint
                   PO Box 17990
                   Denver, CO 80217-0990



                   State Emp Cu Of Maryla
                   8501 Lasalle Rd
                   Baltimore, MD 21204



                   State Farm
                   8900 Amberglen Blvd
                   Austin, TX 78729-1110



                   State Of Md/ccu
                   300 W Preston St Ste 503
                   Baltimore, MD 21201



                   Suntrust Bank
                   PO Box 305183
                   Nashville, TN 37230-5183



                   Suntrust Bank
                   100 Crain Hwy SW
                   Glen Burnie, MD 21061



                   Synergetic Comm
                   1301 E. 3rd Ave Suite 200
                   Post Falls, ID 83854
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 117 of 140



                   TD Bank
                   200 South 108th Ave
                   Omaha, NE 68154-2631



                   TD Bank
                   7926 Crain Hwy S
                   Glen Burnie, MD 21061



                   Td Banknorth Maine
                   32 Chestnut St
                   Lewiston, ME 04240



                   Tower FCU
                   1077 MO 3
                   Gambrills, MD 21060



                   Transworld Sys Inc/51
                   500 Virginia Dr Ste 514
                   Ft Washington, PA 19034



                   Transworld System Inc/
                   500 Virginia Dr Ste 514
                   Fort Washington, PA 19034



                   Transworld Systems Inc
                   PO Box 15393
                   Wilmington, DE 15393



                   Transworld Systems Inc.
                   5880 Commerce Blvd.
                   Rohmert Park, CA 94928-1651



                   TX EM-I Med Services PC
                   PO Box 99034
                   Las Vegas, NV 89193-9034
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 118 of 140



                   U S Dept Of Ed/gsl/atl
                   Po Box 4222
                   Iowa City, IA 52244



                   United Acceptance Inc
                   2400 Lake Park Dr
                   Smyrna, GA 30080



                   United Recovery Systems Inc
                   PO Box 722929
                   Houston, TX 77272-2929



                   United Recovery Systems, Inc.
                   3100 S. Gessner, Ste 400
                   Houston, TX 77063



                   University of Maryland
                   PO Box 64021
                   Baltimore, MD 21264-4021



                   UR Furniture
                   16747 A North Freeway
                   Houston, TX 77090



                   Vaughn Ramcharitar
                   Houston TX




                   Vehicle Solutions Corp
                   104 Crandon Blvd Ste 400
                   Key Biscayne, FL 33149



                   Venture General Agency
                   PO Box 1970
                   Marble Falls, SD 78654
Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 119 of 140



                   Verizon Wireless
                   3587 Parkway Ln
                   Norcross, GA 30092-2827



                   Wachovia Bank
                   PO Box 96074
                   Charlotte, NC 28296-0074



                   Webbank/fingerhut
                   6250 Ridgewood Rd
                   Saint Cloud, MN 56303



                   Wells Fargo
                   PO Box 93399
                   Albuquequer, NM 87199-3399



                   Wells Fargo
                   PO Box 10438
                   Des Moines, IA 50306



                   Wf Efs
                   Po Box 5185
                   Sioux Falls, SD 57117



                   Woodlands Emerg Phys
                   PO Box 2487
                   Houston, TX 77252-2487



                   Xfinity
                   One Comcast Center
                   1701 JFK Blvd
                   Philadelphia, PA 19103


                   Xfinity
                   9602 S 300 W. Ste B
                   Sandy, UT 84070-3302
                 Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 120 of 140

Christopher Morrison, Bar No. 24010250
Christopher Todd Morrison, P.C.
1306 Dorothy Street
Houston, TX 77008
(713) 863-1001
Attorney for the Petitioner



                               UNITED STATES BANKRUPTCY COURT FOR THE
                                                 SOUTHERN DISTRICT OF TEXAS
                                                     HOUSTON DIVISION

In re:                                            Case No.:
Brandon D. French, Sr.                                  SSN: xxx-xx-8921
Neallisha S. French                                     SSN: xxx-xx-6356
Debtor(s)
                                           Numbered Listing of Creditors
Address:
2915 Quail Hawk Dr.                               Chapter:   7
Houston, TX 77014



             Creditor name and mailing address                     Category of claim   Amount of claim
1.     ACA Recovery                                               Unsecured Claim                          $0.00
       76 N Maple Ave, Ste 141
       Ridgewood, NJ 07450




2.     Accounts Clearing House                                    Unsecured Claim                        $406.00
       PO Box 2373
       Glen Burnie, MD 21060




3.     Ace                                                        Unsecured Claim                   $1,000.00
       1231 Greenway Dr Ste 700
       Irving, TX 75038




4.     ADT Alarm                                                  Unsecured Claim                   $1,397.00
       PO Box 371490
       Pittsburgh, PA 15250




5.     Agency Insurance Co                                        Unsecured Claim                          $0.00
       PO Box 8900
       Elkridge, MD 21075-8900




6.     AIC                                                        Unsecured Claim                        $800.00
       PO Box 8900
       Elkridge, MD 21075
                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 121 of 140


 in re:    Brandon D. French, Sr.
                                                    Debtor                          Case No. (if known)

                Creditor name and mailing address             Category of claim   Amount of claim
7.        Alacrity Collections Corp                          Unsecured Claim                         $0.00
          PO Box 586
          Riva, MD 21140-0586




8.        Allstate                                           Unsecured Claim                         $0.00
          PO Box 3579
          Akron, OH 44309-3579




9.        Allstate                                           Unsecured Claim                         $0.00
          PO Box 4303
          Carol Stream, IL 60197




10.       AMCA Collection Agency                             Unsecured Claim                         $0.00
          2269 S Saw Mill River Rd
          Elmsford, NY 10523




11.       AMCA Collection Agency                             Unsecured Claim                         $0.00
          P.O. Box 1235
          Elmsford, NY 10523-0935




12.       American Coradius                                  Unsecured Claim                         $0.00
          300 Essjay Rd Ste 150
          Williamsville, NY 14221-8208




13.       American Credit Accept                             Unsecured Claim                    $7,397.00
          961 E Main St
          Spartanburg, SC 29302
          47200154790841001



14.       Andalman & Flynn PC                                Unsecured Claim                         $0.00
          8601 Georgia Ave Ste 206
          Silver Springs, MD 20910-3496




15.       Anne Arundel County Ef                             Unsecured Claim                         $0.00
          8436 Verterns Highway
          Millersville, MD 21108
          158300001




                                                                                         Page 2
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 122 of 140


 in re:    Brandon D. French, Sr.
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
16.       Anne Arundel Med Ctr                              Unsecured Claim                   $10,100.00
          2001 Medical Pkwy
          Annapolis, MD 21401




17.       Apelles                                           Unsecured Claim                          $0.00
          PO Box 1197
          Westerville, OH 43086




18.       ARS National Services                             Unsecured Claim                          $0.00
          PO Box 463023
          Escondido, CA 92046-3023




19.       Baltimore Washing FCU                             Unsecured Claim                        $100.00
          301 Hospital Dr
          Glen Burnie, MD 21060




20.       Bank of America                                   Unsecured Claim                          $0.00
          PO Box 2759
          Jacksonville, FL 32203-2759




21.       Bank of America                                   Unsecured Claim                    $2,000.00
          7206 Ritchie Hwy
          Glen Burnie, MD 21061




22.       Bay Area Credit Service LLC                       Unsecured Claim                          $0.00
          PO Box 468449
          Atlanta, GA 31146




23.       Bay County Financial                              Unsecured Claim                    $3,000.00
          6619 Ritchie Hwy
          Glen Burnie, MD 21061




24.       Bb & T Bankcard                                   Unsecured Claim                          $0.00
          PO Box 1847
          Wilson, NC 27894-1847




                                                                                        Page 3
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 123 of 140


 in re:    Brandon D. French, Sr.
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
25.       BB&T Branch Banking                               Unsecured Claim                          $0.00
          PO Box 632
          Whiteville, NC 28472




26.       BGE                                               Unsecured Claim                          $0.00
          PO Box 13070
          Philadelphia, PA 19101-3070




27.       Caine & Weiner                                    Unsecured Claim                          $0.00
          15025 Oxnard St #100
          Van Nuys, CA 91409




28.       Caine Weiner                                      Unsecured Claim                        $606.00
          Po Box 55848
          Sherman Oaks, CA 91413
          12713160



29.       Capital One                                       Unsecured Claim                        $960.00
          Po Box 30281
          Salt Lake City, UT 84130
          5178057861304751



30.       Capital One                                       Unsecured Claim                        $500.00
          Po Box 30281
          Salt Lake City, UT 84130
          5178058841384160



31.       Capital One                                       Unsecured Claim                        $478.00
          Po Box 30281
          Salt Lake City, UT 84130
          5178057754003882



32.       Capital One Auto Finan                            Unsecured Claim                   $20,309.00
          3901 Dallas Pkwy
          Plano, TX 75093
          62062116081071001



33.       Care First Blue Cross                             Unsecured Claim                        $100.00
          PO Box 79749
          Baltimore, MD 21279




                                                                                        Page 4
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 124 of 140


 in re:    Brandon D. French, Sr.
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
34.       Cash Net                                          Unsecured Claim                        $655.00
          200 W. Jackson Blvd. 14th Floor
          Chicago, IL 60606-6941




35.       Cash Net                                          Unsecured Claim                        $785.00
          175 West Jackson Suite 1000
          Chicago, IL 60604




36.       Ces/dept Of Ed                                    Unsecured Claim                          $0.00
          C/o Acs
          Utica, NY 13501
          2133563561



37.       Chase Bank                                        Unsecured Claim                          $0.00
          PO Box 19600
          Houston, TX 77224-9600




38.       Chase Card                                        Unsecured Claim                          $0.00
          P.o. Box 15298
          Wilmington, DE 19850
          4266841114085556



39.       Comcast                                           Unsecured Claim                        $800.00
          PO Box 660618
          Dallas, TX 75266-0618




40.       Convergent Outsourcing                            Unsecured Claim                    $1,191.00
          800 Sw 39th St
          Renton, WA 98057
          32720397



41.       Convergent Outsourcing                            Unsecured Claim                          $0.00
          Po Box 9004
          Renton, WA 98057




42.       Credence Resource Manage                          Unsecured Claim                          $0.00
          PO Box 2210
          Southgate, MI 48195-4210




                                                                                        Page 5
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 125 of 140


 in re:    Brandon D. French, Sr.
                                                    Debtor                          Case No. (if known)

                Creditor name and mailing address             Category of claim   Amount of claim
43.       Credit Controll, LLC                               Unsecured Claim                          $0.00
          PO Box 546
          Hazlewood, MO 63042




44.       Credit One Bank                                    Unsecured Claim                          $0.00
          PO Box 60500
          City of Industry, CA 91716




45.       Credit One Bank Na                                 Unsecured Claim                          $0.00
          Po Box 98875
          Las Vegas, NV 89193
          4447962165287511



46.       Credit Protection Asso                             Unsecured Claim                        $829.00
          13355 Noel Rd Ste 2100
          Dallas, TX 75240
          22384346



47.       Crest Financial                                    Unsecured Claim                          $0.00
          15 West Scenic Pointe Dr., Ste. 350
          Salt Lake City, UT 84020




48.       CSAA General Insurance                             Unsecured Claim                        $500.00
          3055 OAK ROAD
          WALNUT CREEK, CA 94597




49.       Dept Of Education/neln                             Unsecured Claim                    $9,552.00
          3015 Parker Rd
          Aurora, CO 80014
          900000519318023



50.       Dept Of Education/neln                             Unsecured Claim                    $7,924.00
          3015 Parker Rd
          Aurora, CO 80014
          900000519317923



51.       Direct TV                                          Unsecured Claim                        $674.00
          PO Box 105261
          Atlanta, GA 30348-5261




                                                                                         Page 6
                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 126 of 140


 in re:    Brandon D. French, Sr.
                                                    Debtor                          Case No. (if known)

                Creditor name and mailing address             Category of claim   Amount of claim
52.       Diversified Consultants, Inc.                      Unsecured Claim                        $674.00
          PO Box 1391
          Southgate, MI 48195-0391




53.       Don's Auto World                                   Unsecured Claim                    $2,500.00
          15404 Kuhkendahl Rd
          Houston, TX 77090




54.       Enhances Recovery Corp                             Unsecured Claim                          $0.00
          8014 Bayberry Rd
          Jacksonville, FL 32256




55.       Eos Cca                                            Unsecured Claim                    $2,456.00
          Po Box 981008
          Boston, MA 02298
          10504149



56.       EOS CCA                                            Unsecured Claim                    $2,456.00
          PO Box 567
          Norwell, MA 02061-0567




57.       EOS CCA                                            Unsecured Claim                          $0.00
          PO Box 981002
          Boston, MA 02298-1002




58.       Extra Space Storage                                Unsecured Claim                          $0.00
          9702 Halls Ferry Rd
          St Louis, MO 63136




59.       Fed Loan Serv                                      Unsecured Claim                   $23,655.00
          Po Box 60610
          Harrisburg, PA 17106
          1609235362FD00002



60.       Fedloan                                            Unsecured Claim                          $0.00
          Po Box 60610
          Harrisburg, PA 17106
          8339227671FD00004




                                                                                         Page 7
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 127 of 140


 in re:    Brandon D. French, Sr.
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
61.       Fingerhut                                         Unsecured Claim                          $0.00
          PO Box 2900
          St Cloud, MN 56395




62.       First Credit Services, Inc.                       Unsecured Claim                        $131.00
          371 Hoes Lane, Suite 300 B
          Piscataway, NJ 08854




63.       First Premier Bank                                Unsecured Claim                        $555.00
          3820 N Louise Ave
          Sioux Falls, SD 57107
          5178006648292631



64.       First Premier Bank                                Unsecured Claim                        $445.00
          3820 N Louise Ave
          Sioux Falls, SD 57107
          5178007409006459



65.       Fitnes Connection                                 Unsecured Claim                          $0.00
          PO Box 680768
          Houston, TX 77268




66.       FM 1960 Emergency Phys                            Unsecured Claim                    $1,679.00
          Phoenix Fin
          PO Box 98818
          Las Vegas, NV 89193



67.       Gerber Life Insurance                             Unsecured Claim                    $3,000.00
          445 State St
          Freemont, MI 49412




68.       Gold's Gym                                        Unsecured Claim                        $800.00
          7900 Ritchie Hwy Ste 129C
          Glen Burnie, MO 21061




69.       Golds Gym                                         Unsecured Claim                          $0.00
          8741 Hospital Dr
          Douglasville, GA 30134




                                                                                        Page 8
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 128 of 140


 in re:    Brandon D. French, Sr.
                                                    Debtor                          Case No. (if known)

                Creditor name and mailing address             Category of claim   Amount of claim
70.       Harris County Alarm Detail                         Unsecured Claim                         $75.00
          9418 Jensen Dr. Ste A
          Houston, TX 77093




71.       Harvest Associates, Inc.                           Unsecured Claim                          $0.00
          1010 Spring-Cypress Rd, Box #138
          Spring, TX 77373-2503




72.       Harvest Associates, Inc.                           Unsecured Claim                          $0.00
          821 Crossbridge Dr
          Spring, TX 77373




73.       HCTRA- Violations                                  Unsecured Claim                        $850.00
          Dept 1
          PO Box 4440
          Houston, TX 77210-4440



74.       Houston Methodist                                  Unsecured Claim                    $1,500.00
          PO Box 3133
          Houston, TX 77253-3133




75.       Houston Methodist                                  Unsecured Claim                         $20.00
          PO Box 3133
          Houston, TX 77253-3133




76.       Houston Northwest Med                              Unsecured Claim                    $1,532.00
          PO Box 740785
          Cincinnatti, OH 45274-0785




77.       Houston Northwest Medical Center                   Unsecured Claim                          $0.00
          PO Box 830913
          Dallas, TX 75284




78.       Houston Northwest Medical Center                   Unsecured Claim                          $0.00
          PO Box 740785
          Houston, TX 77914-1535




                                                                                         Page 9
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 129 of 140


 in re:    Brandon D. French, Sr.
                                                   Debtor                           Case No. (if known)

               Creditor name and mailing address              Category of claim   Amount of claim
79.       Houston NW Radiology Assoc.                       Unsecured Claim                          $40.00
          PO Box 3686 Dept. 467
          Houston, TX 77253




80.       HSN                                               Unsecured Claim                     $1,000.00
          PO Box 9090
          Clearwater, FL 33758-9090




81.       Hunter Warfield                                   Unsecured Claim                     $3,693.00
          4620 Woodland Corporate
          Tampa, FL 33614
          5003490



82.       Hunter Warfiled                                   Unsecured Claim                           $0.00
          3111 W. Dr. Martin Luther King Blvd
          #200
          Tampa, FL 33607



83.       Imagine/atlanticus                                Unsecured Claim                           $0.00
          Pob 105555
          Atlanta, GA 30348
          7723110001991239



84.       IRS                                               Priority Claim                      $3,322.00
          Centralized Insolvency Operation
          P.O. Box 7346
          Philadelphia, PA 19101-7346



85.       IRS                                               Unsecured Claim                           $0.00
          1919 Smith Street, STOP 5024 HOU
          Houston, TX 77002




86.       Jefferson Capital Syst                            Unsecured Claim                         $616.00
          16 Mcleland Rd
          Saint Cloud, MN 56303
          3423281842003



87.       Jefferson Capital Systems                         Unsecured Claim                         $616.00
          16 McLeland Rd
          St Cloud, MN 56303




                                                                                         Page 10
                    Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 130 of 140


 in re:    Brandon D. French, Sr.
                                                    Debtor                          Case No. (if known)

                Creditor name and mailing address             Category of claim   Amount of claim
88.       Jonathan Neil & Ass, Inc.                          Unsecured Claim                          $0.00
          18321 Ventura Blvd. Suite 1000
          Tarzana, CA 91356




89.       Lab Corp                                           Unsecured Claim                    $4,000.00
          PO Box 2240
          Burlington, NC 27216




90.       Law Office of Joel Cardis LLC                      Unsecured Claim                        $643.00
          2006 Swede Rd Suite 100
          E. Norriton, PA 19401




91.       Lendmark Financial Ser                             Unsecured Claim                          $0.00
          2118 Usher St Nw
          Covington, GA 30014
          4502555002



92.       Linebarger, Goggan, Blair & Sampson                Unsecured Claim                        $850.00
          4828 Loop Central Dr. Suite 500
          Houston, TX 77081




93.       Linebarger, Goggan, Blair et al                    Unsecured Claim                          $0.00
          900 Arion Pkwy Ste 104
          San Antonio, TX 78216




94.       Lori Sweitzer OB Gyn                               Unsecured Claim                    $2,000.00
          2000 Medical Pkwy Ste 310
          Annapolis, MD 21401




95.       M and T Bank                                       Unsecured Claim                    $1,000.00
          1 Fountain Plaza 7th Floor
          Buffalo, NY 14203




96.       M&T Bank                                           Unsecured Claim                          $0.00
          PO Box 62182
          Baltimore, MD 21264-2182




                                                                                         Page 11
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 131 of 140


 in re:    Brandon D. French, Sr.
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
97.       Mariner Finance                                   Unsecured Claim                          $0.00
          1650 Louetta Rd Suite 200
          Spring, TX 77388




98.       Mariner Finance                                   Unsecured Claim                          $0.00
          8211 Town Center Dr
          Nottingham, MD 21236




99.       Marinr Finc                                       Unsecured Claim                        $142.00
          8211 Town Center Dr
          Nottingham, MD 21236
          100301725411



100.      Maryland Primary Care Phys                        Unsecured Claim                         $50.00
          PO Box 62676
          Baltimore, MD 21264




101.      MCM                                               Unsecured Claim                          $0.00
          PO Box 300
          San Deigo, CA 92108




102.      Medicredit Inc                                    Unsecured Claim                        $867.00
          PO Box 1629
          Maryland Heights, MO 63043-0629




103.      Memorial Hermann                                  Unsecured Claim                        $525.00
          PO Box 4370
          Houston, TX 77210-4370




104.      Mercantile Adjmnt Bur                             Unsecured Claim                        $808.00
          165 Lawrence Bell Dr Ste
          Buffalo, NY 14221
          64239755



105.      Merrick Bank Corp                                 Unsecured Claim                        $896.00
          Pob 9201
          Old Bethpage, NY 11804
          4120614019277834




                                                                                        Page 12
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 132 of 140


 in re:    Brandon D. French, Sr.
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
106.      MHMG Woodlands Card                               Unsecured Claim                         $25.00
          9180 Pinecroft Dr Ste 400
          Spring, TX 77380-9999




107.      Midland Funding                                   Unsecured Claim                        $651.00
          2365 Northside Dr Ste 30
          San Diego, CA 92108
          8567568280



108.      Midland Funding                                   Unsecured Claim                        $394.00
          2365 Northside Dr Ste 30
          San Diego, CA 92108
          8567579044



109.      N.A.R.                                            Unsecured Claim                          $0.00
          PO Box 505
          Linden, MI 48451-0505




110.      National Recovery Agen                            Unsecured Claim                        $198.00
          2491 Paxton St
          Harrisburg, PA 17111
          11127957



111.      National Recovery Agen                            Unsecured Claim                        $112.00
          2491 Paxton St
          Harrisburg, PA 17111
          11127960



112.      Nationwide Mutual Inrance Co                      Unsecured Claim                          $0.00
          1100 Richmond Ave, Ste 400
          Houston, TX 77042




113.      Navy Federal Cr Union                             Unsecured Claim                          $0.00
          Po Box 3700
          Merrifield, VA 22119
          43000867711301



114.      NPAS Solutions, LLC                               Unsecured Claim                          $0.00
          PO Box 33188
          Louisville, KY 40232




                                                                                        Page 13
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 133 of 140


 in re:    Brandon D. French, Sr.
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
115.      PayPal Credit                                     Unsecured Claim                        $100.00
          PO Box 105658
          Atlanta, GA 30348-5658




116.      Pediatric Place                                   Unsecured Claim                        $252.00
          PO Box 14000
          Belfast, ME 04915




117.      Pelican Auto                                      Unsecured Claim                          $0.00
          9444 Farnham St Ste 200
          San Diego, CA 92123
          10187



118.      Pelican Auto Finance L                            Unsecured Claim                          $0.00
          9444 Farnham St Ste 200
          San Diego, CA 92123
          14543



119.      Pendrick Capital Partners                         Unsecured Claim                          $0.00
          2810 Southampton Rd
          Philadelphia, PA 19154




120.      Penn Credit Corp                                  Unsecured Claim                          $0.00
          916 S 14th
          PO Box 988
          Harrisburg, PA 17108-0988



121.      Phoenix Financial Serv                            Unsecured Claim                    $1,064.00
          8902 Otis Ave Ste 103a
          Indianapolis, IN 46216
          42923737



122.      Phoenix Financial Serv                            Unsecured Claim                        $713.00
          8902 Otis Ave Ste 103a
          Indianapolis, IN 46216
          42923735



123.      Phoenix Financial Services LLC                    Unsecured Claim                          $0.00
          PO Box 26580
          Indianapolis, IN 46226-0580




                                                                                        Page 14
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 134 of 140


 in re:    Brandon D. French, Sr.
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
124.      Planet Fitnes                                     Unsecured Claim                        $300.00
          5604 Silver Hill Rd.
          District Heights, MD 20747




125.      Plaza Servic                                      Unsecured Claim                    $8,985.00
          110 Hammond Drive Suite 110
          Atlanta, GA 30328
          47200158879301001



126.      Plaza Servic                                      Unsecured Claim                    $6,566.00
          110 Hammond Drive Suite 110
          Atlanta, GA 30328
          45025550



127.      Portfolio Recovery Associates                     Unsecured Claim                          $0.00
          PO Box 12914
          Norfolk, VA 23541




128.      Progressive Insurance                             Unsecured Claim                          $0.00
          Dept 0583
          Carol Stream, IL 60132




129.      Progressive Insurance                             Unsecured Claim                          $0.00
          PO Box 94568
          Cleveland, OH 44101




130.      Progressive Leasing                               Unsecured Claim                    $3,020.00
          256 West Data Dr
          Draper, UT 84020




131.      Public Storage                                    Unsecured Claim                        $600.00
          1492 S Clinton St
          Denver, CO 80247




132.      Quest Diagnostice Inc.                            Unsecured Claim                    $3,000.00
          PO Box 740698
          Cincinnati, OH 45274-0698




                                                                                        Page 15
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 135 of 140


 in re:    Brandon D. French, Sr.
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
133.      QVC                                               Unsecured Claim                          $0.00
          1356 Enterprise Dr.
          West Chester, PA 19380




134.      QVC                                               Unsecured Claim                        $525.00
          1010 N Loop 1604 E
          San Antonio, TX 78232




135.      Radius Global Solutions LLC                       Unsecured Claim                          $0.00
          7831 Glenroy Rd., Ste Suite 250-A
          Minneapolis, MN 55439-3132




136.      Receivable Management                             Unsecured Claim                        $282.00
          Pob 17305
          Richmond, VA 23226
          R800PAT0018671592



137.      Receivable Management                             Unsecured Claim                        $187.00
          Pob 17305
          Richmond, VA 23226
          R800PAT0019454744



138.      Receivables Management Sol, Inc.                  Unsecured Claim                          $0.00
          992 So. Robert St.
          West St. paul, MN 55118




139.      Reliant Energy                                    Unsecured Claim                    $1,600.00
          PO Box 3765
          Houston, TX 77253-3765




140.      Rent A Center                                     Unsecured Claim                        $600.00
          5501 Headquarters Drive
          Plano, Texas 75024




141.      Rent A Center                                     Unsecured Claim                        $700.00
          7722 Ritchie Hwy
          Glen Burnie, MD 21061




                                                                                        Page 16
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 136 of 140


 in re:    Brandon D. French, Sr.
                                                    Debtor                          Case No. (if known)

                Creditor name and mailing address             Category of claim   Amount of claim
142.      Resort Financial Services                          Unsecured Claim                          $0.00
          PO Box 93742
          Las Vegas, NV 89193-3742




143.      Santander Consumer Usa                             Unsecured Claim                   $11,239.00
          Po Box 961245
          Ft Worth, TX 76161
          30000179769921000



144.      Shop NBC                                           Unsecured Claim                          $0.00
          PO Box 305249
          Nashville, TN 37230-5249




145.      SK Enterprises                                     Secured Claim                      $2,658.00
          5202 Bingle Rd
          Houston, TX 77092




146.      Specialized Collection System, Inc                 Unsecured Claim                         $40.00
          PO Box 441508
          Houston, TX 77244-1508




147.      Sprint                                             Unsecured Claim                          $0.00
          899 Eaton Ave.
          Bethlehem, PA 18025-0023




148.      Sprint                                             Unsecured Claim                          $0.00
          PO Box 17990
          Denver, CO 80217-0990




149.      State Emp Cu Of Maryla                             Unsecured Claim                          $0.00
          8501 Lasalle Rd
          Baltimore, MD 21204
          5430690772900673



150.      State Farm                                         Unsecured Claim                        $800.00
          8900 Amberglen Blvd
          Austin, TX 78729-1110




                                                                                         Page 17
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 137 of 140


 in re:    Brandon D. French, Sr.
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
151.      State Of Md/ccu                                   Unsecured Claim                    $3,119.00
          300 W Preston St Ste 503
          Baltimore, MD 21201
          9007430



152.      Suntrust Bank                                     Unsecured Claim                    $3,000.00
          PO Box 305183
          Nashville, TN 37230-5183




153.      Suntrust Bank                                     Unsecured Claim                    $1,000.00
          100 Crain Hwy SW
          Glen Burnie, MD 21061




154.      Synergetic Comm                                   Unsecured Claim                          $0.00
          1301 E. 3rd Ave Suite 200
          Post Falls, ID 83854




155.      TD Bank                                           Unsecured Claim                          $0.00
          200 South 108th Ave
          Omaha, NE 68154-2631




156.      TD Bank                                           Unsecured Claim                        $700.00
          7926 Crain Hwy S
          Glen Burnie, MD 21061




157.      Td Banknorth Maine                                Unsecured Claim                          $0.00
          32 Chestnut St
          Lewiston, ME 04240




158.      Tower FCU                                         Unsecured Claim                        $100.00
          1077 MO 3
          Gambrills, MD 21060




159.      Transworld Sys Inc/51                             Unsecured Claim                         $75.00
          500 Virginia Dr Ste 514
          Ft Washington, PA 19034
          85567264




                                                                                        Page 18
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 138 of 140


 in re:    Brandon D. French, Sr.
                                                    Debtor                          Case No. (if known)

                Creditor name and mailing address             Category of claim   Amount of claim
160.      Transworld System Inc/                             Unsecured Claim                    $1,075.00
          500 Virginia Dr Ste 514
          Fort Washington, PA 19034
          61245945



161.      Transworld Systems Inc                             Unsecured Claim                          $0.00
          PO Box 15393
          Wilmington, DE 15393




162.      Transworld Systems Inc.                            Unsecured Claim                          $0.00
          5880 Commerce Blvd.
          Rohmert Park, CA 94928-1651




163.      TX EM-I Med Services PC                            Unsecured Claim                         $79.00
          PO Box 99034
          Las Vegas, NV 89193-9034




164.      U S Dept Of Ed/gsl/atl                             Unsecured Claim                          $0.00
          Po Box 4222
          Iowa City, IA 52244
          23601852



165.      United Acceptance Inc                              Unsecured Claim                          $0.00
          2400 Lake Park Dr
          Smyrna, GA 30080
          19981301



166.      United Recovery Systems Inc                        Unsecured Claim                          $0.00
          PO Box 722929
          Houston, TX 77272-2929




167.      United Recovery Systems, Inc.                      Unsecured Claim                          $0.00
          3100 S. Gessner, Ste 400
          Houston, TX 77063




168.      University of Maryland                             Unsecured Claim                        $475.00
          PO Box 64021
          Baltimore, MD 21264-4021




                                                                                         Page 19
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 139 of 140


 in re:    Brandon D. French, Sr.
                                                   Debtor                          Case No. (if known)

               Creditor name and mailing address             Category of claim   Amount of claim
169.      UR Furniture                                      Unsecured Claim                         $0.00
          16747 A North Freeway
          Houston, TX 77090




170.      Vehicle Solutions Corp                            Secured Claim                      $7,466.00
          104 Crandon Blvd Ste 400
          Key Biscayne, FL 33149




171.      Venture General Agency                            Unsecured Claim                         $0.00
          PO Box 1970
          Marble Falls, SD 78654




172.      Verizon Wireless                                  Unsecured Claim                         $0.00
          3587 Parkway Ln
          Norcross, GA 30092-2827




173.      Wachovia Bank                                     Unsecured Claim                         $0.00
          PO Box 96074
          Charlotte, NC 28296-0074




174.      Webbank/fingerhut                                 Unsecured Claim                         $0.00
          6250 Ridgewood Rd
          Saint Cloud, MN 56303
          6369921502768277



175.      Wells Fargo                                       Unsecured Claim                         $0.00
          PO Box 93399
          Albuquequer, NM 87199-3399




176.      Wells Fargo                                       Unsecured Claim                         $0.00
          PO Box 10438
          Des Moines, IA 50306




177.      Wf Efs                                            Unsecured Claim                         $0.00
          Po Box 5185
          Sioux Falls, SD 57117
          57788459




                                                                                        Page 20
                   Case 19-31659 Document 1 Filed in TXSB on 03/28/19 Page 140 of 140


 in re:    Brandon D. French, Sr.
                                                       Debtor                                                            Case No. (if known)

               Creditor name and mailing address                             Category of claim                        Amount of claim
178.      Woodlands Emerg Phys                                             Unsecured Claim                                           $1,500.00
          PO Box 2487
          Houston, TX 77252-2487




179.      Xfinity                                                          Unsecured Claim                                                $0.00
          One Comcast Center
          1701 JFK Blvd
          Philadelphia, PA 19103



180.      Xfinity                                                          Unsecured Claim                                                $0.00
          9602 S 300 W. Ste B
          Sandy, UT 84070-3302




  (The penalty for making a false statement or concealing property is a fine of up to $500,000 or imprisonment for up to 5 years or both.
  18 U.S.C. secs. 152 and 3571.)
                                                             DECLARATION
  I, Brandon D. French, Sr.                                                                                                              ,
  named as debtor in this case, declare under penalty of perjury that I have read the foregoing Numbered Listing of Creditors,
                  21
  consisting of ______  sheets (including this declaration), and that it is true and correct to the best of my information and belief.


        Debtor: /s/ Brandon D. French, Sr.                                           Date: 3/28/2019
               Brandon D. French, Sr.



       Spouse: /s/ Neallisha S. French                                               Date: 3/28/2019
               Neallisha S. French




                                                                                                                              Page 21
